              Case 19-11317-LSS   Doc 256-1   Filed 09/23/20   Page 1 of 51




                                      Exhibit 1

                                     Agreement




156698.01600/123813902v.1
              Case 19-11317-LSS        Doc 256-1      Filed 09/23/20      Page 2 of 51


                 LITIGATION SUPPORT AND ALIGNMENT AGREEMENT

       THIS LITIGATION SUPPORT AND ALIGNMENT AGREEMENT (this
“Agreement”) is made as of August 10, 2020 by and between (i) David W. Carickhoff, Chapter 7
Trustee (the “Trustee”) of Live Well Financial, Inc. (“Live Well”) and its chapter 7 estate (the
“Estate”), and (ii) Mirae Asset Securities (USA) Inc. (“Mirae”) (collectively, the “Parties”).

                                            RECITALS

       WHEREAS, on June 10, 2019 (the “Commencement Date”), each of Mirae, Flagstar Bank
FSB (“Flagstar”), and Industrial and Commercial Bank of China Financial Services (“ICBC” and
together with Mirae and Flagstar, the “Eligible Parties”) filed an involuntary bankruptcy petition
against Live Well in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) seeking relief under chapter 7 of title 11 of the United States Code (the
“Bankruptcy Code”);

        WHEREAS, on July 1, 2019, the Bankruptcy Court entered the Order for Relief in an
Involuntary Case against Live Well, and, on the same day, the Trustee was appointed as chapter 7
trustee of the Estate pursuant to section 701(a) of the Bankruptcy Code by the Office of the United
States Trustee. The meeting of creditors in Live Well’s chapter 7 case has been finally concluded;

        WHEREAS, following his appointment, the Trustee has engaged in a preliminary
investigation (the “Investigation”) of the Estate and its assets, including, certain causes of action
against various entities under chapter 5 of the Bankruptcy Code and otherwise applicable law. In
so doing, the Trustee has consulted with each of Mirae, Flagstar and ICBC;

        WHEREAS, in connection with the Investigation, without limitation, the Trustee has
identified possibly colorable claims and causes of action for the benefit of all creditors of Live
Well, including Mirae, Flagstar and ICBC (the “Estate Aligned Claims”) against the following
entities: (i) Interactive Data Corporation, Intercontinental Exchange, and Interactive Data Pricing
and Reference Data, LLC (collectively, “ICE”); (ii) certain professional firms employed by Live
Well prior to the Commencement Date; (iii) certain preferred equity interest holders and their
principals, including but not limited to Brett J. Rome, North Hill Ventures II, LP, James P. Karides,
LWFVEST, LLC, Five Elms Coinvest, L.P., Five Elms Equity Fund I, L.P., Five Elms Haakon,
L.P., Gantcher Family Limited Partnership, James Brown, and Eric Legoff (the Trustee will
consult with Mirae in connection with the identification of possible defendants in respect of the
claims described in this subparagraph (iii)); (iv) certain entities that engaged in finance activities
in respect of certain GNMA “interest only” bonds (“GNMA Bonds”) owned by Live Well, the
claims of these entities having been paid in an amount such that their recovery substantially
exceeded the recoveries of similarly situated Live Well unsecured creditors, including, without
limitation, Mirae, prior to the Commencement Date; and (v) as to the foregoing entities identified
by reference or otherwise in the foregoing subparagraphs (i)–(iv), their respective current or former
officers, directors, managers, members, partners, employees, agents, assigns, insiders, successors,
subsidiaries, parents or affiliates;

        WHEREAS, Mirae may have possibly colorable claims against ICE which are
independent of and in addition to the Estate Aligned Claims (the “Mirae Aligned Claims” and
collectively with the Estate Aligned Claims, the “Aligned Claims”) and has asserted a


156698.01600/123350010v.1
              Case 19-11317-LSS        Doc 256-1      Filed 09/23/20      Page 3 of 51


$22,964,797.19 unsecured, non-priority claim against the Estate in connection with that certain
master repurchase agreement to which it was a party with Live Well;

        WHEREAS, each of Mirae and the Trustee have agreed that it is reasonable, value-
maximizing and efficient for each of Mirae and the Estate to coordinate litigation efforts against
ICE and to agree to the joint representation of each of Mirae and the Estate by Reid Collins & Tsai,
LLP (“Special Litigation Counsel”) for such purposes, subject to Bankruptcy Court approval of
this Agreement and of said retention. The Trustee will likewise employ Special Litigation Counsel
in respect of all other Aligned Claims and such other claims and causes of action as he may assign
such Special Litigation Counsel under the terms of such counsel’s retention agreement;

      WHEREAS, Mirae has agreed that distributions in respect of Aligned Claims should be
made by the Trustee under this Agreement.

       NOW THEREFORE, for good and valuable consideration, it is hereby stipulated,
consented to and agreed by and among the Parties as follows:

              1. Effectiveness. This Agreement shall be effective immediately upon the date on
which the Bankruptcy Court approves this Agreement by an unstayed order entered on the docket
of the Live Well chapter 7 case (the “Agreement Effective Date”).

                2. Aligned Claims. Each Estate Aligned Claim and each Mirae Aligned Claim
shall remain the respective property of such Party and shall be asserted by such Party in any civil
action. Neither the Estate Aligned Claims nor the Mirae Aligned Claims shall be transferred,
assigned, sold, or encumbered without the prior written consent of the Parties; provided, however,
for the avoidance of doubt, (i) the Mirae Aligned Claims shall not, under any circumstances, be
transferred, assigned, or sold to the Trustee or the Estate, (ii) the Mirae Aligned Claims may be
transferred, assigned or sold without the prior written consent of the Trustee in connection with
the sale or transfer of all or a substantial portion of the business of Mirae (regardless of the legal
form), provided, however that if Mirae Aligned Claims are so transferred, assigned or sold they
shall remain subject to this Agreement unless this Agreement is terminated in accordance with
section 9 hereof; (iii) the Trustee reserves the right to abandon Estate Aligned Claims consistent
with his fiduciary duty to the Estate, but only upon further order of the Bankruptcy Court; and
(iv) Mirae reserves the right to terminate this Agreement in accordance with section 9 hereof. The
gross proceeds from the Aligned Claims (whether obtained through litigation, settlement or
otherwise) during the term of this Agreement, shall be referred to, in the aggregate, as the
“Litigation Proceeds.”

                3. Special Litigation Counsel. Special Litigation Counsel shall represent each of
Mirae and the Trustee in respect of the Aligned Claims pursuant to the engagement letters attached
hereto as Exhibit I (joint representation) and Exhibit II (Trustee representation). The Trustee may
retain Special Litigation Counsel to represent the Estate in connection with causes of action other
than Aligned Claims; provided, however, that Special Litigation Counsel shall not represent the
Estate in respect of matters that may be adverse to the interests of Mirae. The Trustee’s
employment of Special Litigation Counsel shall be subject to prior approval of the Bankruptcy
Court after notice and the submission of a retention application by the Trustee consistent with
Exhibits I and II and applicable law and rules. Special Litigation Counsel shall provide the Parties
with periodic, written status reports in respect of Aligned Claims and shall convene a monthly
teleconference to brief the Parties on the status of the Aligned Claims, including, without

                                                  2
156698.01600/123350010v.1
              Case 19-11317-LSS         Doc 256-1       Filed 09/23/20      Page 4 of 51


limitation, their investigation process in respect of such Claims and related matters. The Trustee
may require Special Litigation Counsel to make further reports to the Parties on the status of
Aligned Claims.

                 4. Distributions of Litigation Proceeds. The Trustee is the Distribution Agent in
respect of Litigation Proceeds. Subject to Mirae’s rights of consent pursuant to section 6(ix), the
Trustee shall determine when distributions can be made in respect of Litigation Proceeds,
including, without limitation, interim distributions in respect of the Subject Trustee Commission
and the Distribution Agent Fee (each as set forth below) and the items set forth in sub-sections (i),
(ii), and (iv)(x) of this section. All distributions under this Agreement, interim or otherwise, shall
be subject to (a) the Trustee’s commission for Estate disbursements, calculated as set forth in
Bankruptcy Code section 326 as to all Litigation Proceeds derived from Estate Aligned Claims
(the “Subject Trustee Commission”), and (b) the Trustee’s Distribution Agent fee, calculated as
set forth in Bankruptcy Code section 326 as to all Litigation Proceeds derived from Mirae Aligned
Claims (the “Distribution Agent Fee” and collectively with the Subject Trustee Commission, the
“Trustee Fees”). Once the Trustee Fees have been deducted from Litigation Proceeds, then the
Trustee shall make distributions in the following order: (i) first, (x) to Mirae as repayment of any
amounts advanced by Mirae as expenses in connection with the litigation of all Aligned Claims
(y) to the Trustee on behalf of the Estate, in respect of any Estate funded expense retainer and
amounts advanced by the Trustee as expenses in connection with the Litigation of all Aligned
Claims, and (z) to all Special Litigation Counsel costs and expenses relating to Aligned Claims
(subject to any required allowance in respect of Estate Aligned Claims by order of the Bankruptcy
Court) (collectively sub-sections (x), (y) and (z) are the “Litigation Expenses”); (ii) second, to the
amount of Special Litigation Counsel’s Bankruptcy Court approved contingency fee, which for
the avoidance of doubt, shall be the percentage agreed by the Parties with Special Litigation
Counsel applied to the Litigation Proceeds; (iii) third, to any fees and expenses of the Trustee’s
other professionals, but only to the extent that such fees and expenses (x) arise directly from
investigation, prosecution and/or disposition of the Aligned Claims incurred after the Agreement
Effective Date and subject to an agreed budget, and (y) are approved and allowed by order of the
Bankruptcy Court (collectively with the Trustee Fees and the fees set out in sub-sections (i), (ii)
and (iii), the “Litigation Fees”); and (iv) fourth, (x) fifty percent (50%) of the Litigation Proceeds
minus the Litigation Fees to Mirae, and (y) fifty percent (50%) of the Litigation Proceeds minus
the Litigation Fees to the Estate, which Litigation Proceeds under this sub-section (iv)(y) shall be
distributed by the Trustee pursuant to applicable bankruptcy law, rules and procedures, including,
without limitation, under Bankruptcy Code sections 503, 507 and 726 (for the avoidance of doubt,
Mirae shall be entitled to receive its respective pro rata share of this sub-section (iv)(y) distribution
on account of its allowed claims; provided, however, that its allowed claims will be adjusted for
any receipt of proceeds of Estate Aligned Claims by Mirae pursuant to sub-section (iv)(x) of this
section). The Trustee shall be subject to the same protection under applicable law in making
distributions hereunder as he is entitled to under applicable bankruptcy law and his liability for
any error, omission or negligence (but not the Trustee’s gross negligence or willful misconduct)
shall be subject to Estate indemnity and limited to the value of Estate assets.

                5. Other Trustee Duties and Powers. The Trustee will be authorized, in Trustee’s
sole discretion, without prior approval from (but with reasonable prior notice to) Mirae, in
Trustee’s capacity as Distribution Agent hereunder, to approve ministerial matters in respect of
the investigation or prosecution of Aligned Claims, including, without limitation: (i) requests for
extensions of time and deadlines; (ii) the filing or defense of any non-dispositive motions,
including, without limitation, in respect of investigation or discovery matters; and (iii) the
                                                3
156698.01600/123350010v.1
              Case 19-11317-LSS        Doc 256-1      Filed 09/23/20     Page 5 of 51


incurrence of ordinary course investigation and litigation professional expenses and costs payable
by the Estate, up to $10,000 per instance (subject to the budget governed by and under sub-sections
6(iii)–(iv) of this Agreement) on behalf of the Parties in respect of the Aligned Claims. For the
avoidance of doubt, Mirae shall not be responsible for ordinary course investigation and litigation
professional expenses unless explicitly consented to and agreed by Mirae, prior to any such
expenditure. The Trustee shall convene the Parties to discuss a Material Decision (defined below)
and may prepare an agenda for such discussion by electronic mail as a notice hereunder. Such
discussions will take place by teleconference or as the Trustee may otherwise specify. Nothing
contained in this Agreement shall condition, impair, or delegate the Trustee’s fiduciary duty to the
Estate and Trustee may act in a manner freely consistent with that duty. This Agreement is
consistent with the Trustee’s fiduciary duty to the Estate.

                6. Material Decisions. Any decision that is not a ministerial matter under section
5 of this Agreement and that materially relates to or impacts any Aligned Claim is a “Material
Decision” and Material Decisions include, without limitation: (i) adjustments to the compensation
or the termination of Special Litigation Counsel in respect of its service to the Parties relating to
the Aligned Claims; (ii) the commencement of any Aligned Claim; (iii) the establishment of a
budget by Special Litigation Counsel and other Trustee professionals in respect of the
investigation, prosecution or appeal of any Aligned Claim; (iv) the incurrence of investigation and
litigation professional expenses and costs (a) in excess of $10,000 per instance, or (b) in excess of
the budget described in sub-section (iii) of this section, on behalf of the Parties in respect of the
Aligned Claims; (v) the filing of any dispositive motion in respect of Aligned Claims; (vi) the
filing of any appeal in respect of Aligned Claims; (vii) the settlement or consensual resolution of
any Aligned Claim; (viii) the abandonment of any Aligned Claim; (ix) the distribution of Litigation
Proceeds pursuant to section 4 hereof, including, without limitation, on an interim basis, provided
however that the Trustee retains full discretion and authority to make distributions of the Estate’s
portion of the Litigation Proceeds pursuant to section 4(iv)(y) of this Agreement in accordance
with applicable law and rules; (x) matters relating to any waiver or impairment of joint litigation
or attorney client privilege or the application of attorney work product doctrine; and (xi) the
amendment of this Agreement to include additional Eligible Parties. The Trustee shall convene
the Parties by electronic mail or teleconference in advance of any Material Decision. Any Material
Decision requires the prior, written consent (written consent can be evidenced by electronic mail)
of both Parties on notice to each other hereunder, which consent may not be unreasonably
withheld. In the event of a deadlock on any Material Decision or as may be required by the
Trustee’s fiduciary duty to the Estate, either the Trustee or Mirae may seek relief from the
Bankruptcy Court to authorize a Material Decision and to give direction to Special Litigation
Counsel in connection therewith; provided, however, that if any Party determines that a deadlock
has arisen regarding any Material Decision, such Party must provide the other Party 15 days’ prior
written notice before seeking relief from the Bankruptcy Court as authorized in this section 6.

                7. Cooperation; Privilege. The Parties agree to cooperate, in a commercially
reasonable manner, in respect of the Aligned Claims, in each case including but not limited to by
responding to discovery requests and making available pertinent witnesses to assist with fact
investigation, depositions, and/or hearing testimony. All communications of any sort between the
Parties, the Special Litigation Counsel, and their employees, representatives and professionals, are
subject to the joint litigation privilege established between the Parties under that certain Joint
Privilege and Information Sharing Agreement, dated as of September 25, 2019 as well as attorney
client privilege and attorney work product doctrine.

                                                 4
156698.01600/123350010v.1
              Case 19-11317-LSS         Doc 256-1       Filed 09/23/20      Page 6 of 51


               8. Binding on Successors. This Agreement and the rights and obligations created
hereby shall be binding upon and shall inure to the benefit of the successors, transferees, and
assigns of each of the Parties hereto. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned or delegated by any Party hereto, without the prior written consent of
the other Party hereto, other than in connection with the sale or transfer of all or a substantial
portion of the business of Mirae (regardless of the legal form) as set forth in section 2 of this
Agreement.

                 9. Termination. The Parties may terminate this Agreement solely under the
following circumstances: (a) Mirae, in its reasonable discretion, may terminate this Agreement
upon 30 days prior written notice to the Trustee, upon the occurrence of any of the following:
(i) the engagement of Reid Collins & Tsai, LLP as Special Litigation Counsel is terminated and
the Parties have not been able to agree upon the selection of substitute counsel within 30 days
thereafter following good faith negotiations, (ii) Mirae has incurred funded costs and expenses to
Special Litigation Counsel authorized pursuant to the budget governed by and under sub-sections
6(iii)–(iv) of this Agreement in connection with the prosecution of the Aligned Claims in excess
of $100,000, or (iii) each of the Mirae Aligned Claims are settled in accordance with section 6(vii)
of this Agreement and any distributions under section 4 of the Litigation Proceeds of the settlement
of such claims are completed in accordance with the terms of this Agreement; and (b) the Trustee,
in the Trustee’s sole discretion, may terminate this Agreement within 30 days following the closing
of any transfer, assignment, or sale of the Mirae Aligned Claims in accordance with section 2(ii)
of this Agreement, without any further notice by the Trustee to Mirae, its successor(s),
transferee(s), or assign(s). Upon either Party’s exercise of its rights under this section 9, the Parties
shall consult in good faith to allocate among the Parties any costs and expenses incurred as of the
date of termination, and with respect to termination under subsections 9(a)(i) and (ii), to re-assess
any Litigation Proceeds paid to Mirae pursuant to section 4(iv) of this Agreement prior to
termination. If the Parties are not able to agree on an allocation or a reassessment of Litigation
Proceeds as provided for in this section 9, the Trustee or Mirae, upon notice to the other party,
shall be entitled to seek relief from the Bankruptcy Court to approve cost and expense allocation
as well as matters relating to distribution of Litigation Proceeds consistent with this Agreement
and applicable law and rules or as may be required by equity.

                10. Amendments; Entire Agreement. This Agreement shall not be modified,
altered, or amended without the prior written consent of each of the Parties hereto. This Agreement
constitutes the entire agreement of the Parties concerning the subject matter hereof, and supersedes
any and all prior or contemporaneous agreements among the Parties concerning such subject
matter. The Parties acknowledge that this Agreement is not being executed in reliance on any oral
or written agreement, promise or representation not contained herein.

                 11. Reliance on Legal Counsel. Each Party acknowledges that it is a sophisticated
entity, that it has been represented in the negotiations for and in the execution of this Agreement
by counsel of its own choice, and that it has read this Agreement and is fully aware of its contents
and legal effect.

              12. Representation of Authority. Subject to Bankruptcy Court approval of this
Agreement, each Party referenced herein has the authority to sign this Agreement, by and through
its designated representative(s); and no Party has sold, assigned, transferred, conveyed or
otherwise disposed of any of the claims, demands, obligations or causes of action referred to in
this Agreement. The Parties each expressly represent and warrant that the consent, approval, or
                                                   5
156698.01600/123350010v.1
              Case 19-11317-LSS       Doc 256-1      Filed 09/23/20     Page 7 of 51


authorization of no other person, entity or governmental or regulatory authority, other than the
Bankruptcy Court, is required to approve the terms of this Agreement.

                13. Jurisdiction; Governing Law. In the event of a dispute concerning this
Agreement, including without limitation any action to enforce the terms hereof, the Parties agree
and consent to the exclusive jurisdiction of the Bankruptcy Court. This Agreement and all claims
and disputes arising out of or in connection with this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard to choice of law
principles to the extent such principles would apply a law other than that of the State of Delaware.

                14. Counterparts. This Agreement may be executed in counterparts and by
electronic or facsimile signatures, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement to be effective, provided each and every Party
has executed and delivered, or caused to be delivered, to each other Party at least one counterpart
of this Agreement signed by that Party.

               15. Drafting. The Parties have participated in and jointly consented to the drafting
of this Agreement, and any claimed ambiguity shall not be construed for or against either of the
Parties on account of such drafting.

                16. Specific Performance. The Parties hereto agree that irreparable damage would
occur and that the Parties hereto would not have any adequate remedy at law in the event that any
of the provisions of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that each Party hereto shall be entitled to seek
an injunction or injunctions to prevent breaches or threatened breaches of this Agreement and to
seek to enforce specifically the terms and provisions of this Agreement (and, to the fullest extent
permitted by law, each party hereto hereby waives any requirement for the securing or posting of
any bond in connection with such remedy), this being in addition to any other remedy to each such
Party is entitled at law or in equity.

               17. Notice. All notices or other communications specified under this Agreement
to be given in writing shall be sent by electronic mail in pdf (where specified expressly in this
Agreement) or otherwise by first class mail, hand delivery or overnight courier (with a copy sent
by electronic mail) to the other Party or Parties via their counsel at the addresses stated in the
signature pages below or such other addressees as a Party may designate for itself in writing.

                                    [Signature Pages Follow]




                                                 6
156698.01600/123350010v.1
Case 19-11317-LSS   Doc 256-1   Filed 09/23/20   Page 8 of 51
            Case 19-11317-LSS       Doc 256-1     Filed 09/23/20      Page 9 of 51




                      SF>^UM=>QRGEM>=^F9X>^<9UR>=^SFGR^EQ>>L>MS^TN^;>^=UJ\^
>Z><US>=^>B><SGX>^9R^N?^TF>^=9T>^DQRT^YQGTT>M^9;NX> ^


+(5#^6#++^%(--!(+^(-! ^                      ,(1#^22#3^2#!40(3(#2^42^(-! ^

-9L>^"9XG=^6 ^!9QH<IFNC^                       -9L>^)9>^0\V^



  \^                                            \^
        !F9OT>Q^^3QURS>>^                             !FG>@^$[><W^

<N^0!'#0^^&0#(-#0^/!^                       ^TF^X>MU>^
^">K9Y9Q>^X>MU>^                            SF^%KNNQ^
2UHS>^^                                     ->Y^7NQI^-8^^
6GKLGMETNM^"#^^                           3>K>OFNM>^ ^^
3>K>OFNM>^ ^^

 +-*^0.,#^++/^                                 230..!*^^230..!*^^+5^ -^++/^
,G<F9>K^ ^2<F9>=K>^#RP^                       IRF9\^ >K9MG^
.M>^+NE9M^2PV9Q>^                               !K9U=>^& ^2]\AQ^
^-NQTF^SF^2TQ>>S^                          ^,9G=>M^+:>^
/FHK9=>KOFH9^/^^                         ->Y^7NQI^-8^^
3>K>OFNM>^^^                      3>K>OFNM>^ ^^
#L9GJ^R<F9>=K>;J9MIQNL> <NL                  #L9GJ^9;>K9MGRSQNN<I <NL
                                                        <R]\AQRTQNN<I <NL^




               [Signature Page to Litigation Support and Alignment Agreement]
         Case 19-11317-LSS         Doc 256-1     Filed 09/23/20    Page 10 of 51




                                           Exhibit I

                       Special Litigation Counsel Joint Engagement Letter




156698.01600/123350010v.1
                            Case 19-11317-LSS     Doc 256-1   Filed 09/23/20   Page 11 of 51
                                                                                                   REID COLLINS & TSAI LLP
                                                                                                1301 S. Capital of Texas Hwy
                                                                                                                   Suite C300
                                                                                                         Austin, Texas 78746
                                                                                                        Main: 512.647.6100
                                                                                                          Fax: 512.647.6129
                                                                                                       www.reidcollins.com

                                                                                           Gregory S. Schwegmannµ Partner
                                                                                                       Direct: 512.647.6108
                                                                                             gschwegmann@reidcollins.com




                                                    August 10, 2020


            Via Email
                                                                      CONFIDENTIAL AND SUBJECT TO
            David W. Carickhoff                                        ATTORNEY-CLIENT PRIVILEGE
            c/o Archer & Greiner, PC
            300 Delaware Avenue
            Suite 1100
            Wilmington, DE 19801

            Jae Ryu
            Mirae Asset Securities (USA) Inc.
            810 7th Avenue
            37th Floor
            New York, NY 10019

                     Re:      Claims in connection with In re Live Well Financial, Inc.,
                              Case No. 19-11317-LSS (Bankr. D. Del.)

            Dear David and Jae:

                    Thank you for engaging Reid Collins & Tsai LLP (“Reid Collins,” the “Firm,”
            “Counsel” or “we”) to represent David W. Carickhoff, in his capacity as the Chapter 7
            Trustee (the “Trustee”) of the Live Well Financial, Inc. (“Live Well”) estate, and Mirae
            Asset Securities (USA) Inc. (“Mirae” and collectively with the Trustee, “Clients” or
            “you”), in connection with your respective claims against Interactive Data
            Corporation/Intercontinental Exchange and potentially others to be determined and
            agreed upon in writing between Reid Collins and Clients (collectively, the “Targets”).
            We appreciate this opportunity and look forward to working with you. Consistent with
            the requirements of the State Bar of Texas and other applicable ethical and disciplinary
            rules, it is our practice to specify in writing our engagement arrangements with our
            clients, and that is the purpose of this Letter of Engagement and the Additional Terms of
            Engagement that are enclosed. If you have any questions about this Letter of Engagement,
            the Additional Terms of Engagement, or any aspect of this engagement of our firm or our


                                 AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.


156698.01600/123658970v.1
             Case 19-11317-LSS      Doc 256-1     Filed 09/23/20     Page 12 of 51
August 10, 2020
Page 2


relationship, please contact me immediately. As it relates to the Trustee and the Live
Well estate, this Letter of Engagement and the Additional Terms of Engagement are
subject to approval by the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) as more fully set forth below. Further, the Trustee and Mirae
have entered into a certain Litigation Support and Alignment Agreement (the “Litigation
Support Agreement”), which contemplates this joint representation, and the Trustee has
filed a motion with the Bankruptcy Court seeking entry of an Order Approving Motion of
Chapter 7 Trustee for Approval of Litigation Support and Alignment Agreement by and Between
David W. Carickhoff, in His Capacity as Chapter 7 Trustee for the Estate of Live Well Financial,
Inc., and Mirae Asset Securities (USA) Inc., Pursuant to 11 U.S.C. §§ 105(a) and 363(b) and
Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “LSA Order”). This joint
representation also is conditioned upon the Bankruptcy Court’s entry of the LSA Order,
which must remain unstayed.

       We have agreed that Reid Collins shall provide legal counsel and representation
to each of you under the following terms:

        A.     Nature and Scope of Representation. Reid Collins shall serve as special
litigation counsel to the Clients in investigating and (if appropriate) pursuing the claims
and causes of action belonging to the Clients against the Targets (the “Claims”). The
scope of this representation shall not include any other matters unless the Trustee and/or
Mirae, on the one hand, and Reid Collins, on the other, agree to expand the representation
to include such matters pursuant to a written amendment to this Letter of Engagement
executed by all of the parties hereto, which amendment as to the Trustee and the Live
Well estate shall be subject to notice or further approval by the Bankruptcy Court.

       Eric Madden and I shall serve as the lead Reid Collins attorneys responsible for
this matter, and I will be responsible for the day-to-day management of this matter. Other
Reid Collins attorneys, paralegals, and legal assistants may assist in this matter from time
to time to contribute particular expertise or efficiencies.

        B.    Reid Collins’s Obligations. Reid Collins agrees to comply with all
obligations set out herein, including, but not limited to, cooperating with the Clients and
keeping the Clients informed of all matters pertinent to the pursuit of the Claims. Reid
Collins shall undertake those tasks that, in its judgment, are necessary to analyze and
pursue the Claims to obtain a recovery for the Clients. Beyond that, Reid Collins shall
not perform any legal services on behalf of the Clients not specified in this Letter of
Engagement, including, without limitation, the filing or serving of any pleading, motion,
brief, demand, or other document seeking relief from any court, arbitration service, or
other tribunal, without consultation and authorization from the Clients. Reid Collins’s
obligations under this Letter of Engagement shall cease upon the earliest of: (1) a full and
final settlement resolving each of the Claims; (2) a final ruling, judgment, or award




156698.01600/123658970v.1
             Case 19-11317-LSS      Doc 256-1     Filed 09/23/20    Page 13 of 51
August 10, 2020
Page 3


resolving each of the Claims; (3) a termination of, or a withdrawal from, the
representation pursuant to paragraphs H or I below.

       C.     Clients’ Obligations. The Clients agree to comply with all obligations set
out herein, including, but not limited to, keeping Reid Collins informed of all matters
necessary for Reid Collins to fully represent the Clients, and promptly responding to Reid
Collins’s requests. The Clients agree to reasonably cooperate with Reid Collins in the
investigation and pursuit of the Claims; to appear on reasonable notice at any and all
depositions and court appearances; to produce relevant documents in its possession,
custody, or control; and to comply with all of Reid Collins’s reasonable requests in
connection with preparation and presentation of evidence related to the Claims. The
Clients further agree that they shall not insist upon presenting any claim or defense that,
in the opinion of Reid Collins, is not warranted under existing law and cannot be
supported by a good-faith argument for extension, modification, or reversal of existing
law. In addition, the Clients agree not to insist that Reid Collins pursue a course of
conduct that is, in the opinion of Reid Collins, illegal or unreasonable, or that is prohibited
under applicable rules of professional conduct.

        In order to comply with discovery obligations in connection with any future
litigation involving the Claims, it is necessary for the Clients to preserve and maintain
all information, whether in electronic or hard-copy form, in its possession, custody, or
control related to the Claims. To the extent that the Clients have regular practices
whereby information is discarded, those practices must cease immediately with respect
to information that is relevant to the Claims. The Clients are obligated to maintain all
data relevant to the Claims in any and every form and must not discard anything without
first discussing the matter with Reid Collins.

       D.      Informed Consent to Joint Representation. Joint representations may
result in economic or tactical advantages. You should be aware, however, that joint
representations also involve significant risks. First, joint representations may result in
divided or at least shared attorney-client loyalties. It is possible that issues may arise as
to which our representation of any one of the Clients may be limited by our
representation of the other Clients. This could happen if, for example, one Client’s
interests would be served by the representation of rights, defense, strategies, claims, or
evidence whose presentation would be detrimental to the interest of the other Client – in
other words, if what is in one of the Client’s best interest is not in the best interest of the
other Client. This is often a significant risk of joint representation. Clients hereby agree
to consult in good faith with each other and with Reid Collins to resolve any such issues
raised by the joint representation contemplated herein. Additionally, Reid Collins shall
endeavor to provide reasonable notice to Clients in the event that it can identify a
potential risk contemplated under this paragraph D.




156698.01600/123658970v.1
             Case 19-11317-LSS      Doc 256-1     Filed 09/23/20     Page 14 of 51
August 10, 2020
Page 4


       For example, and as set forth above, the sole purpose of this representation is to
maximize the aggregate net recovery on all of the Clients’ Claims, without regard to the
results or effects on any particular Claims of any of the Clients. At least initially, this will
lead Counsel to seek a global resolution of the Claims, rather than seek opportunities for
settlement of a particular Client’s claims, and might continue to lead Reid Collins to adopt
global settlement strategy thereafter. This also might lead Reid Collins to select a forum
in which it can bring all of the Clients’ Claims together, even though another forum might
be more favorable as to a particular Client’s claim. This further might lead Reid Collins
to present a view of the facts designed to maximize overall recoveries, even though a
different view of the facts might be more favorable to a particular Client’s Claims. The
extent to which any of these or other possible conflicts will have an adverse impact on
any particular Client’s interest will depend upon, among other things, the arrangement
among the Clients for the sharing of the costs and recoveries from the representation.

        Furthermore, in the event of a dispute between or among any of the Clients, the
attorney-client privilege generally would not protect your individual communications
with Reid Collins regarding this matter from discovery by the other Client. Moreover,
even absent such a dispute, the representation is structured so that there should not be
any expectation of confidentiality as between or among the Clients with respect to this
matter. For example, if Reid Collins receives information from or about one of you that
Reid Collins believes the other should have in order to make decisions regarding the
representation, Reid Collins may give that information to the other(s). Likewise, Reid
Collins’s evaluation of each Client’s Claims will be provided to and available to all of the
Clients. Of course, the attorney-client privilege would remain fully intact with respect to
third parties as well as other matters not covered by this Agreement. With respect to
waiver of the attorney-client privilege, you agree and acknowledge that each of you may
effect a waiver as to your communications; however, you cannot and will not waive the
privilege with respect to joint communications or communications made to or from one
or more other Clients without the consent of those Clients. If you contemplate imparting
to Reid Collins any information that you want to keep secret from any of the other Clients,
you should consider obtaining separate counsel at this time.

       By signing this Agreement, you consent to the arrangements discussed above and
agree neither to assert a conflict of interest nor to seek to disqualify Reid Collins from any
representations related to this matter. Notwithstanding such agreement and consent,
depending on the circumstances, you acknowledge there remains some degree of risk
that Reid Collins would be disqualified from continuing to represent one or more of the
Clients in the event of a dispute or conflict between or among any of them.

       Despite the risks and other issues discussed above, your signature on this
Agreement represents your acknowledgement that you currently do not desire to be
represented by other counsel; instead, you desire that Reid Collins jointly represent you



156698.01600/123658970v.1
              Case 19-11317-LSS              Doc 256-1         Filed 09/23/20         Page 15 of 51
August 10, 2020
Page 5


and the other Clients in this matter. As attorneys, we are governed by specific rules
related to our representation of clients when actual or potential conflicts of interest exist.
For example, Reid Collins’s representation of potentially or actually conflicting interests
is governed by Rule 1.06 of the Texas Disciplinary Rules of Professional Conduct (among
other provisions). [1]

       We encourage you to review these professional conduct rules and to seek
independent counsel regarding the import of this consent, and we emphasize that you
remain completely free to seek independent counsel at any time even if you decide to
sign this Agreement and consent to these arrangements. If you have any questions
concerning this consent, please discuss them with Reid Collins or independent counsel
before singing and returning this agreement.

       E.      Compensation. In exchange for its services, Reid Collins will be paid the
following contingency fee (the “Contingency Fee”) by the Clients in accordance with
section 4 of the Litigation Support Agreement:

                  x         If any Claims are resolved prior to serving Rule 2004
                            discovery, Reid Collins shall receive 20% of Gross Recoveries
                            (as defined below) obtained by the Clients in connection with
                            the Claims; or

                  x         If any Claims are resolved after serving Rule 2004 discovery
                            but before filing a lawsuit, Reid Collins shall receive 30% of
                            Gross Recoveries obtained by the Clients in connection with
                            the Claims; or

                  x         If any Claims are resolved after the filing of a lawsuit, Reid
                            Collins shall receive 40% of Gross Recoveries obtained by the
                            Clients in connection with the Claims.

[1]
   Rule 1.06 Conflict of Interest: General Rule.
....
(b) In other situation and except to the extent permitted by paragraph (c), a lawyer shall not represent a person if the
representation of that person:
(1) involves a substantially related matter in which that person’s interests are materially and directly adverse to the
interests of another client of the lawyer or the lawyers’ firm; or
(2) reasonably appears to be or become adversely limited by the lawyers or law firms’ responsibilities to another client
or to a third person or by the lawyers or law firms own interest.
(c) A lawyer may represent a client in the circumstances described in (b) if:
          (1) the lawyer reasonably believes the representation of each client will not be materially affected; and
          (2) each affected or potentially affected client consents to such representation after full disclosure of the
existence, nature, implications, and possible adverse consequences of the common representation and the advantages
involved, if any.




156698.01600/123658970v.1
             Case 19-11317-LSS     Doc 256-1     Filed 09/23/20   Page 16 of 51
August 10, 2020
Page 6



“Gross Recoveries” means the fair value of all cash and/or non-cash consideration
obtained by the Clients in connection with any settlement, judgment, award, or other
recovery regarding the Claims. Of course, if no Gross Recoveries are obtained in
connection with the Claims, Reid Collins will not be paid a Contingency Fee.

        F.     Costs and Expenses. Certain costs and expenses may be incurred in
connection with the Claims, including, but not limited to, filing fees, expert witness fees
and expenses, expenses related to electronically stored information, deposition costs,
copying expenses, travel costs, delivery fees, and computerized research charges
(collectively, “Out-of-Pocket Expenses”). All such Out-of-Pocket Expenses shall be
reasonable and necessary. Reid Collins shall propose a budget of Out-of-Pocket Expenses
for each phase of its work and reach an agreement with the Clients on such budget
(“Budgeted Out-of-Pocket Expenses”) in connection with this Letter of Engagement. The
budget for Out-of-Pocket Expenses, however, may change over time due to unforeseen
changes in circumstances. Any changes to the budget shall be agreed upon in advance
by Reid Collins and the Clients and the Clients’ agreement to such revised budget shall
not be unreasonably withheld. The Clients agree that Reid Collins is authorized to incur
such Budgeted Out-of-Pocket Expenses on their behalf and the Clients shall be
responsible for advancing all Budgeted Out-of-Pocket Expenses and reimbursing Reid
Collins for all such Budgeted Out-of-Pocket Expenses it advances on the Clients’ behalf,
as applicable. To this end, Trustee agrees to fund an expense retainer in the amount of
$50,000 from proceeds of the Live Well estate, which shall be used to reimburse Reid
Collins for any Budgeted Out-of-Pocket Expenses it incurs in connection with the Claims.
The Clients further agree to replenish the expense retainer upon reasonable request from
Reid Collins. Whether budgeted or not (and thus payable on advance), Reid Collins shall
confer with the Clients prior to incurring any major expenses such as the retention of
expert witnesses.

       G.      Fee Application; Court Award of Attorney’s Fees or Costs. Reid Collins is
authorized to apply to any court or tribunal for the maximum amount of compensation,
attorney’s fees, costs, pre- and post-judgment interest, and litigation expenses available
by law. Any such fees and costs recovered on behalf of the Clients will be treated as
Gross Recoveries under this Letter of Engagement. As to the Trustee’s share of
compensation and Out-of-Pocket Expenses hereunder, prior to any final distribution to
creditors and claimants by the Trustee, Reid Collins will file a fee application (it may be
part of a single final fee application filed in connection with all of Reid Collins’ work for
the Live Well estate) for final allowance of compensation and Out-of-Pocket Expenses
hereunder with the Bankruptcy Court, which shall cover all Out-of-Pocket Expenses
(including those advanced under a budget hereunder), set forth the calculation of the
Trustee’s share of the compensation (as defined under the Litigation Support and
Alignment Agreement, the LSA Order, and the related side letter between Mirae and the



156698.01600/123658970v.1
             Case 19-11317-LSS           Doc 256-1     Filed 09/23/20    Page 17 of 51
August 10, 2020
Page 7


Trustee), and contain a description of the services provided to you and the Live Well
chapter 7 estate; provided, however, that such fee application shall not include detailed
time records. For the avoidance of doubt, Reid Collins is not required to keep such
records in connection with this Letter of Engagement.

      H.    Clients’ Right to Terminate Reid Collins’s Representation. The Clients
may terminate Reid Collins’s representation under the following terms:

                (1)         The Clients may terminate Reid Collins with or without
                            cause. Whether the grounds for termination constitute cause
                            shall be determined pursuant to applicable law.

                (2)         In the event that the Clients terminate Reid Collins with
                            cause, the Reid Collins shall not be entitled to any
                            Contingency Fee, but Reid Collins shall be entitled to
                            immediate reimbursement of any Out-of-Pocket Expenses in
                            accordance with the terms of paragraph F.

                (3)         If the Clients terminate Reid Collins without cause, and to the
                            extent permissible under applicable law, Reid Collins’s
                            interest in the Contingency Fee shall remain intact and
                            unaffected, or Reid Collins may elect in its discretion to
                            receive an immediate payment for all services rendered to the
                            Clients under the Letter of Engagement, calculated on the
                            basis of actual work hours performed at Reid Collins’s
                            standard hourly rates.

                (4)         The Clients understand and agree that terminating Reid
                            Collins may result in the necessity to retain new counsel,
                            which could have the effect of increasing the amount of the
                            total fee paid to all attorneys.

                (5)         Regardless of whether the Clients terminate Reid Collins with
                            or without cause, Reid Collins acknowledges and agrees that
                            the Clients shall have the right to retain new counsel to pursue
                            the Claims, and Reid Collins shall cooperate in good faith in
                            the transition of counsel with respect to the Claims, including
                            but not limited to, transferring all relevant attorney work-
                            product prepared or obtained during the course of its
                            representation.




156698.01600/123658970v.1
             Case 19-11317-LSS            Doc 256-1    Filed 09/23/20    Page 18 of 51
August 10, 2020
Page 8


       I.     Reid Collins‘s Right to Withdraw from Representation. Reid Collins
reserves the right to withdraw from further representation in relation to one or more of
the Claims in any of the following circumstances:

                (1)         If Reid Collins, in its reasonable discretion after conferring in
                            good faith with you and prior to filing a lawsuit regarding the
                            Claims, determines that one or more of the Claims lacks
                            sufficient merit or value to justify the risk of continued
                            pursuit (for the avoidance of doubt, Reid Collins’ right to
                            withdraw under this paragraph I(1) shall apply only to such
                            Claim(s) that are determined to lack sufficient merit or value
                            to justify the risk of continued pursuit hereunder).

                (2)         If you insist upon presenting any claim or defense that Reid
                            Collins reasonably determines is not warranted under
                            existing law and cannot be supported by a good-faith
                            argument for an extension, modification, or reversal of
                            existing law. An example would be if you insist upon
                            pursuing a claim that would violate Rule 11 of the Federal
                            Rules of Civil Procedure or a state-law equivalent.

                (3)         If you insist that Reid Collins pursue a course of conduct that
                            is illegal or unreasonable, or that is prohibited under
                            applicable rules of professional conduct.

                (4)         If you refuse to reasonably cooperate with Reid Collins or
                            follow Reid Collins’s advice on a material matter, after
                            written notice of Reid Collins’s reasonable belief concerning
                            the material matter and the basis thereof and Reid Collins’s
                            intent to withdraw and an opportunity for the Clients to
                            cooperate and follow Reid Collins’s advice. As used herein, a
                            “material matter” shall mean a matter that Reid Collins
                            reasonably believes: (a) will materially undermine or
                            jeopardize the potential for success of one or more of the
                            Claims without a corresponding increase in the likelihood of
                            success or recovery under any other Claim; (b) will cause an
                            undue and unwarranted increase in Reid Collins’s time
                            investment in pursuing the Claims without a corresponding
                            increase in the likelihood of success or recovery under the
                            Claims; or (c) implicates any of the bases for Reid Collins’s
                            right to withdraw from the representation set forth in
                            subparts 1 through 3 of this paragraph.



156698.01600/123658970v.1
             Case 19-11317-LSS          Doc 256-1   Filed 09/23/20   Page 19 of 51
August 10, 2020
Page 9



                (5)         If you fail to replenish the expense retainer described in
                            paragraph F of this Letter of Engagement upon reasonable
                            request from Reid Collins or unreasonably withhold your
                            agreement on a revised budget of Out-of-Pocket Expenses.

                (6)         In any circumstance in which Reid Collins obtains written
                            consent from the Clients.

       If Reid Collins elects to withdraw this representation, Reid Collins shall notify the
Clients in writing. In the event Reid Collins decides to withdraw from pursuit of one or
more of the Claims for a reason other than a breach by the Clients of this Letter of
Engagement, then Reid Collins shall not be entitled to any Contingency Fee hereunder in
relation to the Claims. In the event Reid Collins elects to withdraw under the
circumstances set forth in subparts 1 through 6 of this paragraph, and to the extent
permissible under applicable law, Reid Collins shall be entitled to receive from Gross
Recoveries, if any, (a) payment of fees for the work it performed in connection with this
Letter of Engagement based upon its full hourly rates and (b) reimbursement of any Out-
of-Pocket Expenses in accordance with the terms of paragraph F, subject to the rights of
each Client to object to the reasonableness of any such hourly fees and/or Out-of-Pocket
Expenses. In the event any dispute arises regarding such hourly fees and/or Out-of-
Pocket Expenses, each of the Clients and Reid Collins shall have the right to seek to have
such dispute determined by the Bankruptcy Court on reasonable notice to the other
parties. Within thirty (30) days after any withdrawal by Reid Collins, Reid Collins shall
provide to each of the Clients documentation reasonably acceptable to the Clients setting
forth (a)(I) the names of all Reid Collins attorneys and paraprofessionals who billed time
to the Claims, (II) each such individual’s hourly billing rate(s), as and when in effect
during the engagement, and (III) a description of the work performed by each such
individual, and (b) all of Reid Collins’s Out-of-Pocket Expenses. The Clients agree to sign
all necessary documents to facilitate the withdrawal of Reid Collins from any pending
lawsuit immediately after receiving written notification of Reid Collins’s intention to
withdraw pursuant to the provisions of this Letter of Engagement. The Clients
understand and acknowledge that if Reid Collins withdraws, the Clients may have to
retain other counsel, and that the total fees paid to all attorneys may therefore be greater
than the total amount that would have been paid had Reid Collins not withdrawn.

      J.     No Guarantees. The Clients acknowledge that Reid Collins has made no
guarantees regarding the outcome of this matter or any other aspect related to this
representation, and that any and all expressions about possible outcomes are only
preliminary opinions.




156698.01600/123658970v.1
             Case 19-11317-LSS     Doc 256-1     Filed 09/23/20    Page 20 of 51
August 10, 2020
Page 10


       K.    Settlement Authority. The Clients retain sole discretion with respect to any
decisions relating to any settlement of any claim, including the timing, content,
consideration and all other terms of such a potential settlement.

        L.     Bankruptcy Court Approval. The terms of this Letter of Engagement as it
relates to the Trustee and the Live Well estate are subject to the approval of the
Bankruptcy Court in the above-referenced bankruptcy case pursuant to 11 U.S.C.
§ 328(a). Upon such approval, this Letter of Engagement shall be effective as of August
10, 2020, and shall be binding upon the Trustee, the debtor, the Live Well bankruptcy
estate, and its creditors.

       M.      Severability. In case any one or more of the provisions in this Letter of
Engagement shall be found unenforceable in any respect, the parties have agreed that
such unenforceability shall not affect any other provision, and that all other provisions of
this Letter of Engagement shall remain valid and enforceable.

       N.    Integration/Amendment. This Letter of Engagement constitutes the final
and only agreement of the parties hereto regarding Reid Collins’s representation of the
Clients, and it supersedes any prior written or oral understandings or agreements
between the parties regarding that subject. This Letter of Engagement may not be
modified, amended, or replaced except in a writing signed by the parties hereto, or their
successors or assigns, which may be subject to notice in or approval by the Bankruptcy
Court.

        O.     Governing Law. This Letter of Engagement shall be construed in
accordance with the laws of the State of Texas, without regard for its conflict of laws rules.
As it relates to the Trustee and the Live Well estate, this Letter of Engagement is subject
to Bankruptcy Court order(s) and applicable bankruptcy law and rules. All matters
relating to the retention of Reid Collins by the Trustee hereunder and final allowance of
Compensation and Out-of-Pocket Expenses shall be adjudicated before the Bankruptcy
Court.

        P.     Determination of Fairness and Reasonableness. The Clients acknowledge
that: (1) Reid Collins did not act as its counsel in preparing or negotiating this Letter of
Engagement; (2) the Clients have made sufficient investigation and inquiry to determine
that this Letter of Engagement is fair and reasonable; (3) this Letter of Engagement was
the product of an arm’s length negotiation between the Clients and Reid Collins; (4) the
Clients have had ample opportunity to review the Letter of Engagement independently
and, to the extent that the Clients have chosen to do so, with separate counsel; and (5) the
Clients are entering into this Letter of Engagement freely and voluntarily.




156698.01600/123658970v.1
            Case 19-11317-LSS     Doc 256-1    Filed 09/23/20   Page 21 of 51
August 10, 2020
Page 11


      Q.      Notices. All notices required to be delivered by Reid Collins under the
terms of this Letter of Engagement shall be delivered in writing to you.

      R.    Execution in Counterparts. It is understood and agreed that this Letter of
Engagement may be signed in any number of identical counterparts, each of which shall
be deemed an original for all purposes, but all of which shall constitute one and the same
agreement.

      We sincerely appreciate the opportunity to represent you. We look forward to
working with you to achieve the best possible results in this matter. If this Letter of
Engagement accurately reflects our agreement, please sign and return this letter to me at
your earliest convenience.

                                            Very truly yours,


                                            _________________________
                                            Gregory S. Schwegmann

Enclosure

      AGREED AND ACCEPTED:

      DAVID W. CARICKHOFF, as the Chapter 7 Trustee
      of the Live Well Financial estate.


      By:    David W. Carickhoff
      Title: Chapter 7 Trustee
      Date:

      AGREED AND ACCEPTED:

      MIRAE ASSET SECURITIES (USA) INC.


      By:    Jae Ryu
      Title: Chief Executive Officer
      Date:
          Case 19-11317-LSS          Doc 256-1      Filed 09/23/20      Page 22 of 51

P˘Ÿ˙ɴʙ̐A>*̐D?E@̐
¸ȳĒ̐BC̐


      0     Ȕ˒êēɵ1̐ QǎǏ̐ ǯȕʚƘëĔɶ̐ ɂɁ˦ƭɪĕā̐ ʛȖ̐ áĖ̐ ĂėǐƮ˲ĘɃęă̐ â̂̐ ĚƙĄ̐ [ȗǑǒƯȋʘ̐ ˰ąěɄ̐ ʜƄĜ
ʝɅǢɷ̐ȘŪ̐ʞƕɸ̐ĝˉˊĞɆ̐șū̐ǰŹ¹ ğǣĠǱʟ̐ɹƅºǓǔ̐ãġ̐ĆǄƚ˳Ģɇģć̐ư̐˹ɈƛʠƱȌź̐ʡȚ̐̃ț˚2̐

      <    òĤì˛˓Ȝǲ̐Ʋȍ̐ȝ˱ʢĥɉȴ»Ɋʣɺ3̐ ˋ̐Ɯɻ̐˜ǳĦɋɼȞȟĈ̐¼Ǵĉ̐½ƃħĊ̐ ¾̐%Ɩɽ̐ĨˌˍɌ̐ Ŭ
ǵŻ¿żĩǤ Ƕʤ̐ǥÀ'̐äĪ̐ɾƝŽǷīċ̐ƞǸ̐ÜȎ'̐ǹ˝ǦåĬɍ̐Ƞŭ̐ƟČĭǺʥƠíÁǅ̐îȡ˧"ʦɎȵÂɏʧɿ+̐ĮÃïƆ̐ Ů̐˺ƐƳðƇ̐ʀƈÄǕǖ̐
æį̐čİıǧĲĎ̐ǻ̐ɫƴžƵǆ̐ųɐ̐ÅǗǘ̐ȶ˨ɬȷ$ĳʁ,̐ç˞&̐ÝǙ̐Ȣů̐˻ƶñƉ̐ʂƊÞǚ̐ò#Ǽ$ˎƷ˕%Ĵ̐ȣǽĵ̐Ǿď̐ʨ̐ʃÆǨĶ̐
Ç ɑķĸǩĹǿʩ4̐

      ³ĺ̐ ʄƸȏóĻɒļǇ̄̐ ȸȹɓĽÿ!Èʪľ̐ ʫƋĿ̐ ȺȻȤɔ˖Ȑƹ˗̐ ʬ#̐ ɕŀȼɖŁʅ"ʭ̐ ̅ȥ˟5̐ ´ł̐ ǈȦȧǁ̐ Ŵɗ˼ßɭ̐ ʮȨ̐
˽ ɘǂƺſ̐ ˿!ʯ ̐ ̆ȩˠ̐ ʰ̐ ôƗ˴̐ ʱ Ń̐ èńʆʲ̐ ȽȪʇʈơé̐ ə ʉ˩Ǜʳʊ̐ ƻ̐ ʴƑƼʋ̐ ǪÉʵʶŅɚ6̐ ŵ̐ ʷƒƽʌ̐ ˏːɛ̐ Ű̐
pȀƀÊƁņǫ ȁʸ̐Ëõö˪ɮÌʹŇǉ̇̐ɜňŶǜŉ÷ʺʍ̐ȫˡɝ̐Í ɞŊǬŋȂ-̐ȾǊŌÎʎō̐ʏƢ ȃ̐ÏȄĐ̐ɟʻˢɯȑ̐ʼƓƾʐ̐ǋŎʽɠ̐ʾȬ̐ǭ̐Ðʿ̐
̈ȭ˫ɰ̐ŏÑɡǌƣŐʑˀ̐øȮȅ˵őȆƤŒȇùœ7̐

                                                  ±Ŕɢ̉̐˔˯ǡ̊̐̋ȯˬɱʒ.̐



                                                  ɣŕƂȰɤ̌̐ 8̐¡úƌ˾Ŗ ǮàȒȓ̐

qȈĀǝȱʓ˭ɲŗ̐

       rd̐Re̐S\]s§fH̐

       gT²h̐µ9̐^U_}~/̐Òʔ̐ˁƍŘ̐ ƎÓȿ˂řɥ̐F̐¨ɦˣʕ˃Śś̐
       ű̐˄Ŝ̐ƥ˶ŝ̐¶Ǟǟ̐ƦȉÔȊûƧÕǍ̐Şʖ˅ş:̐


       Y̍I̐ iÖ˷ƨđ̐·;̐`×ɧƩüǃƏȲŷ̐
       ©ƪˑǠŠJ̐ aØɀšɨ̐G̐ªɳˮʗˆŢ̐
       jÙˇţK̐ S˚ ˚ʀʜ̐B?.̐D?D?

       tuk̐n̐bv«wlL̐

       Xx̐V¢£y¬̐¤z ¯­|¥̐(°¦W)̐c=̐


       Z̎M̐ ÚŤ̐̏ˤ̐
       ®ƫťN̐ ƔƿŦŲ̐{́ý˥ˈƬ˸ŧ̐ǀþŨɩ̐
       mÛ&ũO̐
           Case 19-11317-LSS      Doc 256-1     Filed 09/23/20    Page 23 of 51
ö öèYýs5bý6565
Fý ýtu


      ¢fý     TYÄ³.ègý  ý ýß#Hý ý ý ý°ý CI´ý :ÆÇ ý#ý Jý
  ýý  ý)ñàý¹ý?   ý ýýµ/Q^ýý ýý%h

      ¦qý   (ù.²õYÀ×ÎýÁÏý&TöÐì.UÙ«Uíéiý \ý ý-ýý ýý ý) ýNý
?   ýýý  -ýý%ý$ýºýÂ  ý ÚVZ4ý ýý0 ý ý
±ý/-ýÑýáP ÃÅý½!ý¬ Èýâ cýG][ý Éý!ý¾Q ý ­Ê ý ÒXðòý!ÓKý3¶ý ý , Lý
 ãLËÔ r

      +ý  _ýFÛ Rý0ýó aý ý ý_#jý ©ý Ø1ýNç,ý !ý
ø1 ýý%ý [ý , ^ýýGýÜêë2ý" ýý  ý \ïký Oý  ýý »ý
Õ  Ìý #W¯ `ý   ý$ý  dý ý 3ýHýôäýýý ýÍýý
%ý  ý RM l

                                              EýW"aý]å 4



                                               `ýDmýD       Ö

 $

       8£((<ý<ý8&&@ ¨@=w

       'EB'ý+ný¤BAAeýXýKý0®Ýý7ý§æ" I
       Oýîý)ý+/2Sý3  ý  o


       9xý >P·ýªpý: 1
       *Syý ÞZMý7ý*V$ 
       >z

       ¥ý =ý;;¡{




      9|ý ýCû
      * J}ý ¿¼ý ú¸ý ÷ý 
                   ü
      '~ý       
             Case 19-11317-LSS     Doc 256-1   Filed 09/23/20   Page 24 of 51




                            ADDITIONAL TERMS OF ENGAGEMENT

These are the Additional Terms of Engagement incorporated into and made a part of our
Letter of Engagement. Because they are an integral part of our agreement to provide legal
services, we ask that you review this document carefully and retain it for your files. If
you have any questions after reading it, please contact us promptly. Notwithstanding
anything herein to the contrary, to the extent there is a conflict between the terms and
conditions set forth in the Letter of Engagement and the terms and conditions set forth in
these Additional Terms of Engagement, the terms and conditions set forth in the Letter of
Engagement shall control.

Who Will Provide the Legal Services?

In most cases, one attorney will be your principal contact. From time to time, that
attorney may delegate parts of your work to other lawyers or to legal assistants or non-
legal professionals in the Firm. We do this in order to involve those with special
knowledge or experience in an area and/or to provide service to you in a timely and
efficient manner.

The Scope of the Representation

As lawyers, we undertake to provide representation and advice on the legal matters for
which we are engaged, and it is important that we both have a clear understanding of the
legal services that the Firm has agreed to provide. In our Letter of Engagement, we
specify the matter in which we will provide representation and the scope of the services
we will provide. If there are any questions about the terms of engagement, including the
scope of the representation that we are to provide in the matter, please raise those
questions promptly with your principal contact at the Firm.

We cannot guarantee the outcome of any matter. Any expression of our professional
judgment regarding your matter or the potential outcome is, of course, limited by our
knowledge of the facts and based on the law at the time of expression. It is also subject
to any unknown or uncertain factors or conditions beyond our control.

Who Is Our Client?

It is our policy to represent only the person or entity identified in our Letter of
Engagement and not any affiliates. For example, unless otherwise specifically stated in
our Letter of Engagement, if you are a corporation or partnership, our representation
does not include any parents, subsidiaries, employees, officers, directors, shareholders,

ADDITIONAL TERMS OF ENGAGEMENT                                                       Page 1




156698.01600/123658970v.1
             Case 19-11317-LSS     Doc 256-1     Filed 09/23/20   Page 25 of 51




or partners of the corporation or partnership, or commonly owned corporations or
partnerships; if you are a trade association, our representation excludes members of the
trade association; if you are an individual, our representation does not include your
employer, partners, spouse, siblings, or other family members.

Your Cooperation

To enable us to provide effective representation, you agree to: (1) disclose to us, fully and
accurately and on a timely basis, all facts and documents that are or might be material or
that we may request; (2) keep us apprised on a timely basis of all developments relating
to the representation that are or might be material; and (3) attend meetings, conferences,
and other proceedings when it is reasonable to do so.

Our Relationships With Others

Our Firm represents various companies and individuals. In some instances, the
applicable rules of professional conduct may limit our ability to represent clients with
conflicting or potentially conflicting interests. Those rules of conduct often allow us to
exercise our independent judgment in determining whether our relationship with one
client prevents us from representing another. In other situations, we may be permitted
to represent a client only if the other clients consent to that representation.

If a controversy unrelated to the subject matter of the representation develops between
you and any other client of the Firm, we will follow the applicable rules of professional
responsibility to determine whether we may represent either you or the other client in
the unrelated controversy. In making this determination, we will consider your
agreement to the Conflicts of Interest provisions in these Additional Terms of Engagement.

We have professional and personal relationships with many other attorneys and law
firms, often because of our participation in bar associations and other professional
organizations. We believe that these relationships with other attorneys do not adversely
affect our ability to represent any client and, in some circumstances, may enhance our
representation. Your acceptance of our Letter of Engagement means you consent to any
such relationships between our Firm and other lawyers or law firms, even counsel who
may be representing a party that is adverse to you in the matter that is the subject of this
engagement or in some other matter.

Conflicts of Interest

Conflicts of interest greatly concern both lawyers and clients. We attempt to identify
actual and potential conflicts at the outset of any engagement, and may request that you
sign a conflict waiver before we accept an engagement from you. Occasionally, other

ADDITIONAL TERMS OF ENGAGEMENT                                                          Page 2



156698.01600/123658970V.1
             Case 19-11317-LSS     Doc 256-1     Filed 09/23/20   Page 26 of 51




clients or prospective clients may ask us to seek a conflict waiver from you so that we can
accept an engagement on their behalf. Please do not take such a request to mean that we
will represent you less zealously; rather, that we take our professional responsibilities to
all clients and prospective clients very seriously.

Unfortunately, conflicts sometimes arise or become apparent after work begins on an
engagement. When that happens, we will do our best to address and resolve the situation
in the manner that best serves the interests of all of our affected clients.

We may be asked to represent someone whose interests may be adverse to yours. Subject
to applicable bankruptcy law and rules as it relates to the Trustee and the Live Well estate,
we are accepting this engagement on the understanding that our representation of you
will not preclude us from accepting any other engagement from any existing or new client
provided that (i) such engagement is not substantially related to the subject matter of any
services we are providing to you, and (ii) in accepting such other engagement we would
not impair the confidentiality of proprietary, sensitive, or otherwise confidential
communications you have made to us.

Rules concerning conflicts of interest vary with the jurisdiction. In order to avoid any
uncertainty, our policy is that the Texas Disciplinary Rules of Professional Conduct will
be applicable to the representation. Your acceptance of our Letter of Engagement means
you agree with that policy, unless the Letter of Engagement specifically states that some
other rules of professional responsibility will govern our attorney-client relationship.

How We Set Our Fees

The basis for determining our fee for legal services is set forth in the Letter of
Engagement. If you are unclear about the basis for determining your fee, please contact
the attorney responsible for your representation. Clients frequently ask us to estimate
the fees and other charges they are likely to incur in connection with a particular matter.
We are pleased to respond to such requests whenever possible with an estimate based on
our professional judgment. This estimate always carries the understanding that, unless
we agree otherwise in writing, it does not represent a maximum, minimum, or fixed-fee
quotation. The ultimate cost frequently is more or less than the amount estimated.

Charges for Other Expenses and Services

As an adjunct to providing legal services, we may incur and pay a variety of charges on
your behalf or charge for certain ancillary support services. Whenever we incur such
charges on your behalf or charge for such ancillary support services, and subject to the
foregoing terms of the Letter of Engagement above, we will bill them to you as part of
your monthly invoice. Accordingly, our invoices usually will include amounts not only
ADDITIONAL TERMS OF ENGAGEMENT                                                          Page 3



156698.01600/123658970V.1
             Case 19-11317-LSS    Doc 256-1     Filed 09/23/20   Page 27 of 51




for legal services rendered, but also for other expenses and services. Examples include
charges for photocopying, postage, facsimiles, long-distance telephone calls, travel and
conference expenses, delivery charges, computerized research, and facsimile and other
electronic transmissions. Outside expenses will generally be billed at cost, while some
in-house expenses (e.g., copying, telecopying, computer services, and in-house research)
will include a reasonable allocation of overhead. Travel expenses also are billed at cost,
including the cost of coach-class travel. In appropriate cases, reimbursable expenses will
also include overtime charges for secretaries and other staff.

You authorize us to retain third parties, such as consultants, experts, and investigators,
as may be necessary to the representation. Although we advance third-party
disbursements in reasonable amounts, subject to the budget discussed above, we will ask
you to pay directly larger third-party invoices (usually those over $250). Because we
often have ongoing professional relationships with the persons who render such services,
we ask that you pay such bills promptly and send us notice of your payment.

We generally make and retain copies of all documents generated or received by us in the
course of your representation. Should you request documents from us at the conclusion
of our representation of you (other than your original documents), you agree that we may
generate copies for our files at your expense, including both the reproduction charges
and professional fees for time expended in reviewing files to be returned to you.

Termination

Because our Firm has been engaged to provide legal services in connection with the
representation in the matter, as specifically defined in our Letter of Engagement, the
attorney-client relationship terminates upon our completion of our services related to the
representation in the matter. After completion of the representation, however, changes
may occur in the applicable laws or regulations that could affect your future rights and
liabilities in regard to the matter. Unless we are actually engaged after the completion of
the representation to provide additional advice on such issues, the Firm has no
continuing obligation to give advice with respect to any future legal developments that
may relate to the matter.

If you later retain us to perform further or additional services, our attorney-client
relationship will be subject to the terms of engagement agreed to at that time.

We look forward to the opportunity to complete our representation of you in the specified
matter. You may, however, terminate our representation at any time, with or without
cause, by notifying us in writing. Further information regarding your right to terminate
the representation, and the effect of such termination, is set forth in the Letter of
Engagement.
ADDITIONAL TERMS OF ENGAGEMENT                                                        Page 4



156698.01600/123658970V.1
             Case 19-11317-LSS     Doc 256-1    Filed 09/23/20    Page 28 of 51




We will return your papers and other property to you promptly upon receipt of your
request for those materials, unless they are appropriately subject to a lien. You agree that
we will own and retain our own files pertaining to the matter or case, including, for
example, Firm administrative records, time and expense reports, personnel and staffing
materials, credit and accounting records, and internal lawyers’ work product such as
drafts, notes, internal memoranda, legal and factual research, and investigative reports,
prepared by or for the internal use of lawyers.

Document Retention

At the conclusion of the representation, we generally return to the client the client’s
original documents and any other documents that are specifically requested to be
returned. As to any original documents so returned, we may elect to keep, at our expense,
a copy of the documents in our stored files. Should you request other documents from
us at the conclusion of our representation of you, you agree that we may generate copies
for our files at your expense, including both the reproduction charges and professional
fees for time expended in reviewing files to be returned to you.

At the close of any matter, we usually send the pertinent parts of our files in that matter
to a storage facility for safekeeping at our expense. However, we do not store voluminous
papers at our expense. The attorney closing the file will determine what part of the file
is sent to storage and how long we will maintain the files in storage. Documents we
choose not to store will be returned to you or destroyed.

Disclaimer

By signing the Letter of Engagement or otherwise indicating your acceptance of the Letter
of Engagement, you acknowledge that our Firm has made no promises or guarantees to
you about the outcome of the representation, and nothing in these terms of engagement
shall be construed as such a promise or guarantee of any specific result. Either at the
commencement or during the course of the representation, we may express opinions or
beliefs about the matter or various courses of action and the results that might be
anticipated. Any expressions on our part concerning the outcome of the representation,
or any other legal matters, are based on our professional judgment and are not
guarantees.

Our Professional Responsibility

The code of professional responsibility to which we are subject lists several types of
conduct or circumstances that require or allow us to withdraw from representing a client.
These include, for example, nonpayment of fees or charges, misrepresentation or failure

ADDITIONAL TERMS OF ENGAGEMENT                                                         Page 5



156698.01600/123658970V.1
             Case 19-11317-LSS    Doc 256-1      Filed 09/23/20   Page 29 of 51




to disclose material facts, action contrary to our advice, and conflict of interest with
another client.

We try to identify in advance and discuss with our clients any situation that may lead to
our withdrawal. If withdrawal ever becomes necessary, we give our client written notice
as soon as practicable.

Under rules of the Texas Supreme Court and the State Bar of Texas, we advise our clients
of the contents of the Texas Lawyer’s Creed, a copy of which is enclosed. In addition, we
advise clients that the State Bar of Texas investigates and prosecutes complaints of
professional misconduct against attorneys licensed in Texas. A brochure entitled
Attorney Complaint Information is available at all of our offices and is likewise available
upon request. A client having any questions about the State Bar’s disciplinary process
should call the Office of the General Counsel of the State Bar of Texas at this toll-free
number: (800) 932-1900.

Modification of Our Agreement

The Letter of Engagement, including these Additional Terms of Engagement, reflects our
entire agreement on the terms of this engagement. These written terms of engagement
are not subject to any oral agreements or understandings, and any change in these terms
can only be made in a written instrument signed by both the Firm and you and may be
subject to Bankruptcy Court approval.

In Conclusion

We look forward to a long and mutually satisfying relationship with you. Again, if at
any time you have a question or concern, please feel free to bring it to the attention of
your principal contact at our Firm.

                                           




ADDITIONAL TERMS OF ENGAGEMENT                                                        Page 6



156698.01600/123658970V.1
             Case 19-11317-LSS       Doc 256-1     Filed 09/23/20     Page 30 of 51




            THE TEXAS LAWYER’S CREED — A Mandate for Professionalism

        The Texas Supreme Court and the Texas Court of Criminal Appeals adopted this
        Creed, with the requirement that lawyers advise their clients of its contents when
        undertaking representation.

I am a lawyer; I am entrusted by the                fear of judicial disfavor or public
People of Texas to preserve and improve             unpopularity, nor be influenced by mere
our legal system. I am licensed by the              self-interest. I will advise my client of the
Supreme Court of Texas.           I must            contents of this Creed when undertaking
therefore abide by the Texas Disciplinary           representation.       I will endeavor to
Rules of Professional Conduct, but I                achieve my client’s lawful objectives in
know that Professionalism requires more             legal transactions and in litigation as
than merely avoiding the violation of               quickly and economically as possible. I
laws and rules. I am committed to this              will be loyal and committed to my
Creed for no other reason that it is right.         client’s lawful objectives, but I will not
                                                    permit that loyalty and commitment to
I.     OUR LEGAL SYSTEM. A lawyer                   interfere with my duty to provide
owes to the administration of justice               objective and independent advice. I will
personal     dignity,     integrity, and            advise my client that civility and
independence. A lawyer should always                courtesy are expected and are not a sign
adhere to the highest principles of                 of weakness. I will advise my client of
professionalism.      I am passionately             proper and expected behavior. I will
proud of my profession. Therefore, “My              treat adverse parties and witnesses with
word is my bond.” I am responsible to               fairness and due consideration. A client
assure that all persons have access to              has no right to demand that I abuse
competent representation regardless of              anyone or indulge in any offensive
wealth or position in life. I commit                conduct. I will advise my client that we
myself to an adequate and effective pro             will not pursue conduct which is
bono program. I am obligated to educate             intended primarily to harass or drain the
my clients, the public, and other lawyers           financial resources of the opposing party.
regarding the spirit and letter of this             I will advise my client that we will not
Creed. I will always be conscious of my             pursue tactics which are intended
duty to the judicial system.                        primarily for delay. I will advise my
                                                    client that we will not pursue any course
II.    LAWYER TO CLIENT. A lawyer                   of action which is without merit. I will
owes to a client allegiance, learning, skill,       advise my client that I reserve the right
and industry. A lawyer shall employ all             to determine whether to grant
appropriate means to protect and                    accommodations to opposing counsel in
advance the client’s legitimate rights,             all matters that do not adversely affect
claims, and objectives. A lawyer shall              my client’s lawful objectives. A client
not be deterred by any real or imagined             has no right to instruct me to refuse

THE TEXAS LAWYER’S CREED                                                                     Page 1




156698.01600/123658970v.1
              Case 19-11317-LSS     Doc 256-1   Filed 09/23/20   Page 31 of 51




reasonable requests made by other               provided legitimate objectives of my
counsel.    I will advise my client             client will not be adversely affected. I
regarding the availability of mediation,        will not serve motions or pleadings in
arbitration, and other alternative              any manner that unfairly limits another
methods of resolving and settling               party’s opportunity to respond. I will
disputes.                                       attempt to resolve by agreement my
                                                objections to matters contained in
III.    LAWYER TO LAWYER.                A      pleadings and discovery requests and
lawyer owes to opposing counsel, in the         responses. I can disagree without being
conduct of legal transactions and the           disagreeable. I recognize that effective
pursuit of litigation, courtesy, candor,        representation     does      not    require
cooperation, and scrupulous observance          antagonistic or obnoxious behavior. I
of    all    agreements and        mutual       will neither encourage nor knowingly
understandings. Ill feelings between            permit my client or anyone under my
clients shall not influence a lawyer’s          control to do anything which would be
conduct, attitude, or demeanor toward           unethical or improper if done by me. I
opposing counsel. A lawyer shall not            will not, without good cause, attribute
engage in unprofessional conduct in             bad motives or unethical conduct to
retaliation against other unprofessional        opposing counsel nor bring the
conduct. I will be courteous, civil, and        profession into disrepute by unfounded
prompt       in    oral    and     written      accusations of impropriety. I will avoid
communications. I will not quarrel over         disparaging personal remarks or
matters of form or style, but I will            acrimony towards opposing counsel,
concentrate on matters of substance. I          parties and witnesses. I will not be
will identify for other counsel or parties      influenced by any ill feeling between
all changes I have made in documents            clients. I will abstain from any allusion
submitted for review. I will attempt to         to      personal      peculiarities      or
prepare documents which correctly               idiosyncrasies of opposing counsel. I
reflect the agreement of the parties. I will    will not take advantage, by causing any
not include provisions which have not           default or dismissal to be rendered,
been agreed upon or omit provisions             when I know the identity of an opposing
which are necessary to reflect the              counsel, without first inquiring about
agreement of the parties. I will notify         that counsel’s intention to proceed. I will
opposing counsel, and, if appropriate,          promptly submit orders to the Court. I
the Court or other persons, as soon as          will deliver copies to opposing counsel
practicable, when hearings, depositions,        before or contemporaneously with
meetings, conferences or closings are           submission to the court. I will promptly
canceled. I will agree to reasonable            approve the form of orders which
requests for extensions of time and for         accurately reflect the substance of the
waiver of procedural formalities,               rulings of the Court. I will not attempt to



THE TEXAS LAWYER’S CREED                                                              Page 2

156698.01600/123658970v.1
              Case 19-11317-LSS    Doc 256-1        Filed 09/23/20   Page 32 of 51




gain an unfair advantage by sending the             IV.     LAWYER          AND        JUDGE.
Court or its staff correspondence or                Lawyers and judges owe each other
copies of correspondence. I will not                respect, diligence, candor, punctuality,
arbitrarily schedule a deposition, Court            and protection against unjust and
appearance, or hearing until a good faith           improper criticism and attack. Lawyers
effort has been made to schedule it by              and judges are equally responsible to
agreement. I will readily stipulate to              protect the dignity and independence of
undisputed facts in order to avoid                  the Court and the profession. I will
needless costs or inconvenience for any             always recognize that the position of
party. I will refrain from excessive and            judge is the symbol of both the judicial
abusive discovery. I will comply with all           system and administration of justice. I
reasonable discovery requests. I will not           will refrain from conduct that degrades
resist discovery requests which are not             this symbol. I will conduct myself in
objectionable. I will not make objections           court in a professional manner and
nor give instructions to a witness for the          demonstrate my respect for the Court
purpose of delaying or obstructing the              and the law.        I will treat counsel,
discovery process. I will encourage                 opposing parties, the Court, and
witnesses to respond to all deposition              members of the Court staff with courtesy
questions      which     are    reasonably          and civility. I will be punctual. I will not
understandable. I will neither encourage            engage in any conduct which offends the
nor permit my witness to quibble about              dignity and decorum of proceedings. I
words where their meaning is                        will not knowingly misrepresent,
reasonably clear. I will not seek Court             mischaracterize, misquote or miscite
intervention to obtain discovery which is           facts or authorities to gain an advantage.
clearly improper and not discoverable. I            I will respect the rulings of the Court. I
will not seek sanctions or disqualification         will give the issues in controversy
unless it is necessary for protection of my         deliberate, impartial and studied
client’s lawful objectives or is fully              analysis and consideration. I will be
justified by the circumstances.                     considerate of the time constraints and
                                                    pressures imposed upon the Court,
                                                    Court staff and counsel in efforts to
                                                    administer justice and resolve disputes.


                                              




THE TEXAS LAWYER’S CREED                                                                   Page 3

156698.01600/123658970v.1
         Case 19-11317-LSS        Doc 256-1     Filed 09/23/20    Page 33 of 51




                                          Exhibit II

                     Special Litigation Counsel Trustee Engagement Letter




156698.01600/123350010v.1
                            Case 19-11317-LSS     Doc 256-1   Filed 09/23/20   Page 34 of 51
                                                                                                   REID COLLINS & TSAI LLP
                                                                                                1301 S. Capital of Texas Hwy
                                                                                                                   Suite C300
                                                                                                         Austin, Texas 78746
                                                                                                        Main: 512.647.6100
                                                                                                          Fax: 512.647.6129
                                                                                                       www.reidcollins.com

                                                                                           Gregory S. Schwegmannµ Partner
                                                                                                       Direct: 512.647.6108
                                                                                             gschwegmann@reidcollins.com




                                                    August 10, 2020


            Via Email
                                                                      CONFIDENTIAL AND SUBJECT TO
            David W. Carickhoff                                        ATTORNEY-CLIENT PRIVILEGE
            c/o Archer & Greiner, PC
            300 Delaware Avenue
            Suite 1100
            Wilmington, DE 19801

                     Re:      Claims in connection with In re Live Well Financial, Inc.,
                              Case No. 19-11317-LSS (Bankr. D. Del.)

            Dear David:

                    Thank you for engaging Reid Collins & Tsai LLP (“Reid Collins,” the “Firm,”
            “Counsel” or “we”) to represent you, in your capacity as the Chapter 7 Trustee (the
            “Trustee,” “Client,” or “you”) of the Live Well Financial, Inc. (“Live Well”) estate, in
            connection with your claims against the former officers and directors of Live Well, certain
            pre-petition professional firms employed by Live Well, the former preferred shareholders
            of Live Well, certain recipients of transfers from Live Well, and Interactive Data
            Corporation/Intercontinental Exchange; and potentially others to be determined and
            agreed upon in writing between Reid Collins and you (collectively, the “Targets”). We
            appreciate this opportunity and look forward to working with you. Consistent with the
            requirements of the State Bar of Texas and other applicable ethical and disciplinary rules,
            it is our practice to specify in writing our engagement arrangements with our clients, and
            that is the purpose of this Letter of Engagement and the Additional Terms of Engagement
            that are enclosed. If you have any questions about this Letter of Engagement, the
            Additional Terms of Engagement, or any aspect of this engagement of our firm or our
            relationship, please contact me immediately. This Letter of Engagement and the
            Additional Terms of Engagement are subject to approval by the United States Bankruptcy
            Court for the District of Delaware (the “Bankruptcy Court”) as more fully set forth below.

                   We have agreed that Reid Collins shall provide legal counsel and representation
            to you under the following terms:

                                 AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.

156698.01600/123659074v.1
             Case 19-11317-LSS     Doc 256-1    Filed 09/23/20    Page 35 of 51
August 10, 2020
Page 2


        A.    Nature and Scope of Representation. Reid Collins shall serve as special
litigation counsel to the Client in investigating and (if appropriate) pursuing the claims
and causes of action belonging to the Client against the Targets (the “Claims”). The scope
of this representation shall not include any other matters unless you and Reid Collins
agree to expand the representation to include such matters pursuant to a written
amendment to this Letter of Engagement executed by the parties hereto, which
amendment shall be subject to notice or further approval by the Bankruptcy Court.

       Eric Madden and I shall serve as the lead Reid Collins attorneys responsible for
this matter, and I will be responsible for the day-to-day management of this matter. Other
Reid Collins attorneys, paralegals, and legal assistants may assist in this matter from time
to time to contribute particular expertise or efficiencies.

       B.     Reid Collins’s Obligations. Reid Collins agrees to comply with all
obligations set out herein, including, but not limited to, cooperating with you and
keeping you informed of all matters pertinent to the pursuit of the Claims. Reid Collins
shall undertake those tasks that, in its judgment, are necessary to analyze and pursue the
Claims to obtain a recovery for you. Beyond that, Reid Collins shall not perform any
legal services on your behalf not specified in this Letter of Engagement, including,
without limitation, the filing or serving of any pleading, motion, brief, demand, or other
document seeking relief from any court, arbitration service, or other tribunal, without
consultation and authorization from you. Reid Collins’s obligations under this Letter of
Engagement shall cease upon the earliest of: (1) a full and final settlement resolving each
of the Claims; (2) a final ruling, judgment, or award resolving each of the Claims; (3) a
termination of, or a withdrawal from, the representation pursuant to paragraphs G or H
below.

       C.     Client’s Obligations. You agree to comply with all obligations set out
herein, including, but not limited to, keeping Reid Collins informed of all matters
necessary for Reid Collins to fully represent you, and promptly responding to Reid
Collins’s requests. You agree to reasonably cooperate with Reid Collins in the
investigation and pursuit of the Claims; to appear on reasonable notice at any and all
depositions and court appearances; to produce relevant documents in your possession,
custody, or control; and to comply with all of Reid Collins’s reasonable requests in
connection with preparation and presentation of evidence related to the Claims. You
further agree that you shall not insist upon presenting any claim or defense that, in the
opinion of Reid Collins, is not warranted under existing law and cannot be supported by
a good-faith argument for extension, modification, or reversal of existing law. In
addition, you agree not to insist that Reid Collins pursue a course of conduct that is, in
the opinion of Reid Collins, illegal or unreasonable, or that is prohibited under applicable
rules of professional conduct.




156698.01600/123659074v.1
             Case 19-11317-LSS           Doc 256-1    Filed 09/23/20   Page 36 of 51
August 10, 2020
Page 3


        In order to comply with discovery obligations in connection with any future
litigation involving the Claims, it is necessary for you to preserve and maintain all
information, whether in electronic or hard-copy form, in its possession, custody, or
control related to the Claims. To the extent that you have regular practices whereby
information is discarded, those practices must cease immediately with respect to
information that is relevant to the Claims. You are obligated to maintain all data relevant
to the Claims in any and every form and must not discard anything without first
discussing the matter with Reid Collins.

       D.     Compensation. In exchange for its services, Reid Collins will be paid the
following contingency fee (the “Contingency Fee”) in accordance with section 4 of that
certain Litigation Support and Alignment Agreement, entered into by and between the
Trustee and Mirae Asset Securities (USA) Inc. (“Mirae”):

                x           If any Claims are resolved prior to serving Rule 2004
                            discovery, Reid Collins shall receive 20% of Gross Recoveries
                            (as defined below) obtained by you in connection with the
                            Claims; or

                x           If any Claims are resolved after serving Rule 2004 discovery
                            but before filing a lawsuit, Reid Collins shall receive 30% of
                            Gross Recoveries obtained by you in connection with the
                            Claims; or

                x           If any Claims are resolved after the filing of a lawsuit, Reid
                            Collins shall receive 40% of Gross Recoveries obtained by you
                            in connection with the Claims.

       “Gross Recoveries” means the fair value of all cash and/or non-cash
consideration obtained by you in connection with any settlement, judgment, award, or
other recovery regarding the Claims. Of course, if no Gross Recoveries are obtained in
connection with the Claims, Reid Collins will not be paid a Contingency Fee.

        E.     Costs and Expenses. Certain costs and expenses may be incurred in
connection with the Claims, including, but not limited to, filing fees, expert witness fees
and expenses, expenses related to electronically stored information, deposition costs,
copying expenses, travel costs, delivery fees, and computerized research charges
(collectively, “Out-of-Pocket Expenses”). All such Out-of-Pocket Expenses shall be
reasonable and necessary. Reid Collins shall propose a budget of Out-of-Pocket Expenses
for each phase of its work and reach an agreement with you on such budget (“Budgeted
Out-of-Pocket Expenses”) in connection with this Letter of Engagement. The budget for
Out-of-Pocket Expenses, however, may change over time due to unforeseen changes in



156698.01600/123659074v.1
              Case 19-11317-LSS             Doc 256-1        Filed 09/23/20        Page 37 of 51
August 10, 2020
Page 4


circumstances. Any changes to the budget shall be agreed upon in advance by Reid
Collins and you and your agreement to such revised budget shall not be unreasonably
withheld. You agree that Reid Collins is authorized to incur such Budgeted Out-of-
Pocket Expenses on their behalf and you shall be responsible for advancing all Budgeted
Out-of-Pocket Expenses and reimbursing Reid Collins for all such Budgeted Out-of-
Pocket Expenses it advances on your behalf, as applicable. To this end, you agree to fund
an expense retainer in the amount of $50,000 from proceeds of the Live Well estate, which
shall be used to reimburse Reid Collins for any Budgeted Out-of-Pocket Expenses it
incurs in connection with the Claims.[1] You further agree to replenish the expense
retainer upon reasonable request from Reid Collins. Whether budgeted or not (and thus
payable on advance), Reid Collins shall confer with you prior to incurring any major
expenses such as the retention of expert witnesses.

       F.      Fee Application; Court Award of Attorney’s Fees or Costs. Reid Collins is
authorized to apply to any court or tribunal for the maximum amount of compensation,
attorney’s fees, costs, pre- and post-judgment interest, and litigation expenses available
by law. Any such fees and costs recovered on behalf of you will be treated as Gross
Recoveries under this Letter of Engagement. Prior to any final distribution to creditors
and claimants by the Trustee, Reid Collins will file a fee application (it may be part of a
single final fee application filed in connection with all of Reid Collins’ work for the Live
Well estate) for final allowance of compensation and Out-of-Pocket Expenses hereunder
with the Bankruptcy Court, which shall cover all Out-of-Pocket Expenses (including
those advanced under a budget hereunder) and shall contain a description of the services
provided to you and the Live Well chapter 7 estate; provided, however, that such fee
application shall not include detailed time records. For the avoidance of doubt, Reid
Collins is not required to keep such records in connection with this Letter of Engagement.

      G.     Client’s Right to Terminate Reid Collins’s Representation. You may
terminate Reid Collins’s representation under the following terms:

                 (1)        You may terminate Reid Collins with or without cause.
                            Whether the grounds for termination constitute cause shall be
                            determined pursuant to applicable law.

                 (2)        In the event that you terminate Reid Collins with cause, the
                            Reid Collins shall not be entitled to any Contingency Fee, but
                            Reid Collins shall be entitled to immediate reimbursement of


[1]
   The expense retainer and budget referred to in paragraph E above is the same expense retainer and budget referred
to in paragraph F of that certain Letter of Engagement dated as of August 10, 2020 by and among RCT, the Trustee,
and Mirae. For the avoidance of doubt, the Trustee’s funding obligations are without duplication and the Trustee
shall be obligated to initially fund the expense retainer in an aggregate amount of $50,000.




156698.01600/123659074v.1
             Case 19-11317-LSS            Doc 256-1    Filed 09/23/20    Page 38 of 51
August 10, 2020
Page 5


                            any Out-of-Pocket Expenses in accordance with the terms of
                            Paragraph E.

                (3)         If you terminate Reid Collins without cause, and to the extent
                            permissible under applicable law, Reid Collins’s interest in
                            the Contingency Fee shall remain intact and unaffected, or
                            Reid Collins may elect in its discretion to receive an
                            immediate payment for all services rendered to you under the
                            Letter of Engagement, calculated on the basis of actual work
                            hours performed at Reid Collins’s standard hourly rates.

                (4)         You understand and agree that terminating Reid Collins may
                            result in the necessity to retain new counsel, which could have
                            the effect of increasing the amount of the total fee paid to all
                            attorneys.

                (5)         Regardless of whether you terminate Reid Collins with or
                            without cause, Reid Collins acknowledges and agrees that
                            you shall have the right to retain new counsel to pursue the
                            Claims, and Reid Collins shall cooperate in good faith in the
                            transition of counsel with respect to the Claims, including but
                            not limited to, transferring all relevant attorney work-product
                            prepared or obtained during the course of its representation.

       H.     Reid Collins’s Right to Withdraw from Representation. Reid Collins
reserves the right to withdraw from further representation in relation to one or more of
the Claims in any of the following circumstances:

                (1)         If Reid Collins, in its reasonable discretion after conferring in
                            good faith with you and prior to filing a lawsuit regarding the
                            Claims, determines that one or more of the Claims lacks
                            sufficient merit or value to justify the risk of continued
                            pursuit (for the avoidance of doubt, Reid Collins’ right to
                            withdraw under this paragraph H(1) shall apply only to such
                            Claim(s) that are determined to lack sufficient merit or value
                            to justify the risk of continued pursuit hereunder).

                (2)         If you insist upon presenting any claim or defense that Reid
                            Collins reasonably determines is not warranted under
                            existing law and cannot be supported by a good-faith
                            argument for an extension, modification, or reversal of
                            existing law. An example would be if you insist upon



156698.01600/123659074v.1
             Case 19-11317-LSS           Doc 256-1     Filed 09/23/20   Page 39 of 51
August 10, 2020
Page 6


                            pursuing a claim that would violate Rule 11 of the Federal
                            Rules of Civil Procedure or a state-law equivalent.

                (3)         If you insist that Reid Collins pursue a course of conduct that
                            is illegal or unreasonable, or that is prohibited under
                            applicable rules of professional conduct.

                (4)         If you refuse to reasonably cooperate with Reid Collins or
                            follow Reid Collins’s advice on a material matter, after
                            written notice of Reid Collins’s reasonable belief concerning
                            the material matter and the basis thereof and Reid Collins’s
                            intent to withdraw and an opportunity for you to cooperate
                            and follow Reid Collins’s advice. As used herein, a “material
                            matter” shall mean a matter that Reid Collins reasonably
                            believes: (a) will materially undermine or jeopardize the
                            potential for success of one or more of the Claims without a
                            corresponding increase in the likelihood of success or
                            recovery under any other Claim; (b) will cause an undue and
                            unwarranted increase in Reid Collins’s time investment in
                            pursuing the Claims without a corresponding increase in the
                            likelihood of success or recovery under the Claims; or
                            (c) implicates any of the bases for Reid Collins’s right to
                            withdraw from the representation set forth in subparts 1
                            through 3 of this paragraph.

                (5)         If you fail to replenish the expense retainer described in
                            paragraph E of this Letter of Engagement upon reasonable
                            request from Reid Collins or unreasonably withhold your
                            agreement on a revised budget of Out-of-Pocket Expenses.

                (6)         In any circumstance in which Reid Collins obtains your
                            written consent.

        If Reid Collins elects to withdraw this representation, Reid Collins shall notify you
in writing. In the event Reid Collins decides to withdraw from pursuit of one or more of
the Claims for a reason other than your breach of this Letter of Engagement, then Reid
Collins shall not be entitled to any Contingency Fee hereunder in relation to the Claims.
In the event Reid Collins elects to withdraw under the circumstances set forth in subparts
1 through 6 of this paragraph, and to the extent permissible under applicable law, Reid
Collins shall be entitled to receive from Gross Recoveries, if any, (a) payment of fees for
the work it performed in connection with this Letter of Engagement based upon its full
hourly rates and (b) reimbursement of any Out-of-Pocket Expenses in accordance with



156698.01600/123659074v.1
             Case 19-11317-LSS     Doc 256-1     Filed 09/23/20   Page 40 of 51
August 10, 2020
Page 7


the terms of paragraph E, subject to your rights to object to the reasonableness of any
such hourly fees and/or Out-of-Pocket Expenses. In the event any dispute arises
regarding such hourly fees and/or Out-of-Pocket Expenses, each of the parties shall have
the right to seek to have such dispute determined by the Bankruptcy Court on reasonable
notice to the other party. Within thirty (30) days after any withdrawal by Reid Collins,
Reid Collins shall provide to you documentation reasonably acceptable to you setting
forth (a)(I) the names of all Reid Collins attorneys and paraprofessionals who billed time
to the Claims, (II) each such individual’s hourly billing rate(s), as and when in effect
during the engagement, and (III) a description of the work performed by each such
individual, and (b) all of Reid Collins’s Out-of-Pocket Expenses. You agree to sign all
necessary documents to facilitate the withdrawal of Reid Collins from any pending
lawsuit immediately after receiving written notification of Reid Collins’s intention to
withdraw pursuant to the provisions of this Letter of Engagement. You understand and
acknowledge that if Reid Collins withdraws, you may have to retain other counsel, and
that the total fees paid to all attorneys may therefore be greater than the total amount that
would have been paid had Reid Collins not withdrawn.

      I.     No Guarantees. You acknowledge that Reid Collins has made no
guarantees regarding the outcome of this matter or any other aspect related to this
representation, and that any and all expressions about possible outcomes are only
preliminary opinions.

       J.    Settlement Authority. You retain sole discretion with respect to any
decisions relating to any settlement of any claim, including the timing, content,
consideration and all other terms of such a potential settlement.

       K.      Bankruptcy Court Approval. The terms of this Letter of Engagement are
subject to the approval of the Bankruptcy Court in the above-referenced bankruptcy
case pursuant to 11 U.S.C. § 328(a). Upon such approval, this Letter of Engagement
shall be effective as of August 10, 2020, and shall be binding upon the Trustee, the
debtor, the Live Well bankruptcy estate, and its creditors.

       L.      Severability. In case any one or more of the provisions in this Letter of
Engagement shall be found unenforceable in any respect, the parties have agreed that
such unenforceability shall not affect any other provision, and that all other provisions of
this Letter of Engagement shall remain valid and enforceable.

       M.     Integration/Amendment. This Letter of Engagement constitutes the final
and only agreement of the parties hereto regarding Reid Collins’s representation of you,
and it supersedes any prior written or oral understandings or agreements between the
parties regarding that subject. This Letter of Engagement may not be modified, amended,
or replaced except in a writing signed by the parties hereto, or their successors or assigns,




156698.01600/123659074v.1
            Case 19-11317-LSS     Doc 256-1    Filed 09/23/20   Page 41 of 51
August 10, 2020
Page 8


which may be subject to notice in or approval by the Bankruptcy Court.

       N.     Governing Law. Subject to Bankruptcy Court order(s) and applicable
bankruptcy law and rules, this Letter of Engagement shall be construed in accordance
with the laws of the State of Texas, without regard for its conflict of laws rules. All
matters relating to the retention of Reid Collins hereunder and final allowance of
Compensation and Out-of-Pocket Expenses shall be adjudicated before the Bankruptcy
Court.

       O.      Determination of Fairness and Reasonableness. You acknowledge that:
(1) Reid Collins did not act as its counsel in preparing or negotiating this Letter of
Engagement; (2) you have made sufficient investigation and inquiry to determine that
this Letter of Engagement is fair and reasonable; (3) this Letter of Engagement was the
product of an arm’s length negotiation between you and Reid Collins; (4) you have had
ample opportunity to review the Letter of Engagement independently and, to the extent
that you have chosen to do so, with separate counsel; and (5) you are entering into this
Letter of Engagement freely and voluntarily.

      P.      Notices. All notices required to be delivered by Reid Collins under the
terms of this Letter of Engagement shall be delivered in writing to you.

      Q.    Execution in Counterparts. It is understood and agreed that this Letter of
Engagement may be signed in any number of identical counterparts, each of which shall
be deemed an original for all purposes, but all of which shall constitute one and the same
agreement.

      We sincerely appreciate the opportunity to represent you. We look forward to
working with you to achieve the best possible results in this matter. If this Letter of
Engagement accurately reflects our agreement, please sign and return this letter to me at
your earliest convenience.

                                            Very truly yours,


                                            _________________________
                                            Gregory S. Schwegmann

Enclosure
Case 19-11317-LSS    Doc 256-1   Filed 09/23/20   Page 42 of 51




   "VHVTU 
             Case 19-11317-LSS     Doc 256-1   Filed 09/23/20   Page 43 of 51




                            ADDITIONAL TERMS OF ENGAGEMENT

These are the Additional Terms of Engagement incorporated into and made a part of our
Letter of Engagement. Because they are an integral part of our agreement to provide legal
services, we ask that you review this document carefully and retain it for your files. If
you have any questions after reading it, please contact us promptly. Notwithstanding
anything herein to the contrary, to the extent there is a conflict between the terms and
conditions set forth in the Letter of Engagement and the terms and conditions set forth in
these Additional Terms of Engagement, the terms and conditions set forth in the Letter of
Engagement shall control.

Who Will Provide the Legal Services?

In most cases, one attorney will be your principal contact. From time to time, that
attorney may delegate parts of your work to other lawyers or to legal assistants or non-
legal professionals in the Firm. We do this in order to involve those with special
knowledge or experience in an area and/or to provide service to you in a timely and
efficient manner.

The Scope of the Representation

As lawyers, we undertake to provide representation and advice on the legal matters for
which we are engaged, and it is important that we both have a clear understanding of the
legal services that the Firm has agreed to provide. In our Letter of Engagement, we
specify the matter in which we will provide representation and the scope of the services
we will provide. If there are any questions about the terms of engagement, including the
scope of the representation that we are to provide in the matter, please raise those
questions promptly with your principal contact at the Firm.

We cannot guarantee the outcome of any matter. Any expression of our professional
judgment regarding your matter or the potential outcome is, of course, limited by our
knowledge of the facts and based on the law at the time of expression. It is also subject
to any unknown or uncertain factors or conditions beyond our control.

Who Is Our Client?

It is our policy to represent only the person or entity identified in our Letter of
Engagement and not any affiliates. For example, unless otherwise specifically stated in
our Letter of Engagement, if you are a corporation or partnership, our representation
does not include any parents, subsidiaries, employees, officers, directors, shareholders,

ADDITIONAL TERMS OF ENGAGEMENT                                                       Page 1




156698.01600/123659074v.1
             Case 19-11317-LSS     Doc 256-1     Filed 09/23/20   Page 44 of 51




or partners of the corporation or partnership, or commonly owned corporations or
partnerships; if you are a trade association, our representation excludes members of the
trade association; if you are an individual, our representation does not include your
employer, partners, spouse, siblings, or other family members.

Your Cooperation

To enable us to provide effective representation, you agree to: (1) disclose to us, fully and
accurately and on a timely basis, all facts and documents that are or might be material or
that we may request; (2) keep us apprised on a timely basis of all developments relating
to the representation that are or might be material; and (3) attend meetings, conferences,
and other proceedings when it is reasonable to do so.

Our Relationships With Others

Our Firm represents various companies and individuals. In some instances, the
applicable rules of professional conduct may limit our ability to represent clients with
conflicting or potentially conflicting interests. Those rules of conduct often allow us to
exercise our independent judgment in determining whether our relationship with one
client prevents us from representing another. In other situations, we may be permitted
to represent a client only if the other clients consent to that representation.

If a controversy unrelated to the subject matter of the representation develops between
you and any other client of the Firm, we will follow the applicable rules of professional
responsibility to determine whether we may represent either you or the other client in
the unrelated controversy. In making this determination, we will consider your
agreement to the Conflicts of Interest provisions in these Additional Terms of Engagement.

We have professional and personal relationships with many other attorneys and law
firms, often because of our participation in bar associations and other professional
organizations. We believe that these relationships with other attorneys do not adversely
affect our ability to represent any client and, in some circumstances, may enhance our
representation. Your acceptance of our Letter of Engagement means you consent to any
such relationships between our Firm and other lawyers or law firms, even counsel who
may be representing a party that is adverse to you in the matter that is the subject of this
engagement or in some other matter.

Conflicts of Interest

Conflicts of interest greatly concern both lawyers and clients. We attempt to identify
actual and potential conflicts at the outset of any engagement, and may request that you
sign a conflict waiver before we accept an engagement from you. Occasionally, other

ADDITIONAL TERMS OF ENGAGEMENT                                                          Page 2



156698.01600/123659074V.1
             Case 19-11317-LSS     Doc 256-1    Filed 09/23/20    Page 45 of 51




clients or prospective clients may ask us to seek a conflict waiver from you so that we can
accept an engagement on their behalf. Please do not take such a request to mean that we
will represent you less zealously; rather, that we take our professional responsibilities to
all clients and prospective clients very seriously.

Unfortunately, conflicts sometimes arise or become apparent after work begins on an
engagement. When that happens, we will do our best to address and resolve the situation
in the manner that best serves the interests of all of our affected clients.

We may be asked to represent someone whose interests may be adverse to yours. Subject
to applicable bankruptcy law and rules, we are accepting this engagement on the
understanding that our representation of you will not preclude us from accepting any
other engagement from any existing or new client provided that (i) such engagement is
not substantially related to the subject matter of any services we are providing to you,
and (ii) in accepting such other engagement we would not impair the confidentiality of
proprietary, sensitive, or otherwise confidential communications you have made to us.

Rules concerning conflicts of interest vary with the jurisdiction. In order to avoid any
uncertainty, our policy is that the Texas Disciplinary Rules of Professional Conduct will
be applicable to the representation. Your acceptance of our Letter of Engagement means
you agree with that policy, unless the Letter of Engagement specifically states that some
other rules of professional responsibility will govern our attorney-client relationship.

How We Set Our Fees

The basis for determining our fee for legal services is set forth in the Letter of
Engagement. If you are unclear about the basis for determining your fee, please contact
the attorney responsible for your representation. Clients frequently ask us to estimate
the fees and other charges they are likely to incur in connection with a particular matter.
We are pleased to respond to such requests whenever possible with an estimate based on
our professional judgment. This estimate always carries the understanding that, unless
we agree otherwise in writing, it does not represent a maximum, minimum, or fixed-fee
quotation. The ultimate cost frequently is more or less than the amount estimated.

Charges for Other Expenses and Services

As an adjunct to providing legal services, we may incur and pay a variety of charges on
your behalf or charge for certain ancillary support services. Whenever we incur such
charges on your behalf or charge for such ancillary support services, and subject to the
foregoing terms of the Letter of Engagement above, we will bill them to you as part of
your monthly invoice. Accordingly, our invoices usually will include amounts not only
for legal services rendered, but also for other expenses and services. Examples include
ADDITIONAL TERMS OF ENGAGEMENT                                                         Page 3



156698.01600/123659074V.1
             Case 19-11317-LSS    Doc 256-1     Filed 09/23/20   Page 46 of 51




charges for photocopying, postage, facsimiles, long-distance telephone calls, travel and
conference expenses, delivery charges, computerized research, and facsimile and other
electronic transmissions. Outside expenses will generally be billed at cost, while some
in-house expenses (e.g., copying, telecopying, computer services, and in-house research)
will include a reasonable allocation of overhead. Travel expenses also are billed at cost,
including the cost of coach-class travel. In appropriate cases, reimbursable expenses will
also include overtime charges for secretaries and other staff.

You authorize us to retain third parties, such as consultants, experts, and investigators,
as may be necessary to the representation. Although we advance third-party
disbursements in reasonable amounts, subject to the budget discussed above, we will ask
you to pay directly larger third-party invoices (usually those over $250). Because we
often have ongoing professional relationships with the persons who render such services,
we ask that you pay such bills promptly and send us notice of your payment.

We generally make and retain copies of all documents generated or received by us in the
course of your representation. Should you request documents from us at the conclusion
of our representation of you (other than your original documents), you agree that we may
generate copies for our files at your expense, including both the reproduction charges
and professional fees for time expended in reviewing files to be returned to you.

Termination

Because our Firm has been engaged to provide legal services in connection with the
representation in the matter, as specifically defined in our Letter of Engagement, the
attorney-client relationship terminates upon our completion of our services related to the
representation in the matter. After completion of the representation, however, changes
may occur in the applicable laws or regulations that could affect your future rights and
liabilities in regard to the matter. Unless we are actually engaged after the completion of
the representation to provide additional advice on such issues, the Firm has no
continuing obligation to give advice with respect to any future legal developments that
may relate to the matter.

If you later retain us to perform further or additional services, our attorney-client
relationship will be subject to the terms of engagement agreed to at that time.

We look forward to the opportunity to complete our representation of you in the specified
matter. You may, however, terminate our representation at any time, with or without
cause, by notifying us in writing. Further information regarding your right to terminate
the representation, and the effect of such termination, is set forth in the Letter of
Engagement.


ADDITIONAL TERMS OF ENGAGEMENT                                                        Page 4



156698.01600/123659074V.1
             Case 19-11317-LSS     Doc 256-1    Filed 09/23/20    Page 47 of 51




We will return your papers and other property to you promptly upon receipt of your
request for those materials, unless they are appropriately subject to a lien. You agree that
we will own and retain our own files pertaining to the matter or case, including, for
example, Firm administrative records, time and expense reports, personnel and staffing
materials, credit and accounting records, and internal lawyers’ work product such as
drafts, notes, internal memoranda, legal and factual research, and investigative reports,
prepared by or for the internal use of lawyers.

Document Retention

At the conclusion of the representation, we generally return to the client the client’s
original documents and any other documents that are specifically requested to be
returned. As to any original documents so returned, we may elect to keep, at our expense,
a copy of the documents in our stored files. Should you request other documents from
us at the conclusion of our representation of you, you agree that we may generate copies
for our files at your expense, including both the reproduction charges and professional
fees for time expended in reviewing files to be returned to you.

At the close of any matter, we usually send the pertinent parts of our files in that matter
to a storage facility for safekeeping at our expense. However, we do not store voluminous
papers at our expense. The attorney closing the file will determine what part of the file
is sent to storage and how long we will maintain the files in storage. Documents we
choose not to store will be returned to you or destroyed.

Disclaimer

By signing the Letter of Engagement or otherwise indicating your acceptance of the Letter
of Engagement, you acknowledge that our Firm has made no promises or guarantees to
you about the outcome of the representation, and nothing in these terms of engagement
shall be construed as such a promise or guarantee of any specific result. Either at the
commencement or during the course of the representation, we may express opinions or
beliefs about the matter or various courses of action and the results that might be
anticipated. Any expressions on our part concerning the outcome of the representation,
or any other legal matters, are based on our professional judgment and are not
guarantees.

Our Professional Responsibility

The code of professional responsibility to which we are subject lists several types of
conduct or circumstances that require or allow us to withdraw from representing a client.
These include, for example, nonpayment of fees or charges, misrepresentation or failure


ADDITIONAL TERMS OF ENGAGEMENT                                                         Page 5



156698.01600/123659074V.1
             Case 19-11317-LSS    Doc 256-1      Filed 09/23/20   Page 48 of 51




to disclose material facts, action contrary to our advice, and conflict of interest with
another client.

We try to identify in advance and discuss with our clients any situation that may lead to
our withdrawal. If withdrawal ever becomes necessary, we give our client written notice
as soon as practicable.

Under rules of the Texas Supreme Court and the State Bar of Texas, we advise our clients
of the contents of the Texas Lawyer’s Creed, a copy of which is enclosed. In addition, we
advise clients that the State Bar of Texas investigates and prosecutes complaints of
professional misconduct against attorneys licensed in Texas. A brochure entitled
Attorney Complaint Information is available at all of our offices and is likewise available
upon request. A client having any questions about the State Bar’s disciplinary process
should call the Office of the General Counsel of the State Bar of Texas at this toll-free
number: (800) 932-1900.

Modification of Our Agreement

The Letter of Engagement, including these Additional Terms of Engagement, reflects our
entire agreement on the terms of this engagement. These written terms of engagement
are not subject to any oral agreements or understandings, and any change in these terms
can only be made in a written instrument signed by both the Firm and you and may be
subject to Bankruptcy Court approval.

In Conclusion

We look forward to a long and mutually satisfying relationship with you. Again, if at
any time you have a question or concern, please feel free to bring it to the attention of
your principal contact at our Firm.

                                           




ADDITIONAL TERMS OF ENGAGEMENT                                                        Page 6



156698.01600/123659074V.1
             Case 19-11317-LSS       Doc 256-1     Filed 09/23/20     Page 49 of 51




            THE TEXAS LAWYER’S CREED — A Mandate for Professionalism

        The Texas Supreme Court and the Texas Court of Criminal Appeals adopted this
        Creed, with the requirement that lawyers advise their clients of its contents when
        undertaking representation.

I am a lawyer; I am entrusted by the                fear of judicial disfavor or public
People of Texas to preserve and improve             unpopularity, nor be influenced by mere
our legal system. I am licensed by the              self-interest. I will advise my client of the
Supreme Court of Texas.           I must            contents of this Creed when undertaking
therefore abide by the Texas Disciplinary           representation.       I will endeavor to
Rules of Professional Conduct, but I                achieve my client’s lawful objectives in
know that Professionalism requires more             legal transactions and in litigation as
than merely avoiding the violation of               quickly and economically as possible. I
laws and rules. I am committed to this              will be loyal and committed to my
Creed for no other reason that it is right.         client’s lawful objectives, but I will not
                                                    permit that loyalty and commitment to
I.     OUR LEGAL SYSTEM. A lawyer                   interfere with my duty to provide
owes to the administration of justice               objective and independent advice. I will
personal     dignity,     integrity, and            advise my client that civility and
independence. A lawyer should always                courtesy are expected and are not a sign
adhere to the highest principles of                 of weakness. I will advise my client of
professionalism.      I am passionately             proper and expected behavior. I will
proud of my profession. Therefore, “My              treat adverse parties and witnesses with
word is my bond.” I am responsible to               fairness and due consideration. A client
assure that all persons have access to              has no right to demand that I abuse
competent representation regardless of              anyone or indulge in any offensive
wealth or position in life. I commit                conduct. I will advise my client that we
myself to an adequate and effective pro             will not pursue conduct which is
bono program. I am obligated to educate             intended primarily to harass or drain the
my clients, the public, and other lawyers           financial resources of the opposing party.
regarding the spirit and letter of this             I will advise my client that we will not
Creed. I will always be conscious of my             pursue tactics which are intended
duty to the judicial system.                        primarily for delay. I will advise my
                                                    client that we will not pursue any course
II.    LAWYER TO CLIENT. A lawyer                   of action which is without merit. I will
owes to a client allegiance, learning, skill,       advise my client that I reserve the right
and industry. A lawyer shall employ all             to determine whether to grant
appropriate means to protect and                    accommodations to opposing counsel in
advance the client’s legitimate rights,             all matters that do not adversely affect
claims, and objectives. A lawyer shall              my client’s lawful objectives. A client
not be deterred by any real or imagined             has no right to instruct me to refuse

THE TEXAS LAWYER’S CREED                                                                     Page 1




156698.01600/123659074v.1
              Case 19-11317-LSS     Doc 256-1   Filed 09/23/20   Page 50 of 51




reasonable requests made by other               provided legitimate objectives of my
counsel.    I will advise my client             client will not be adversely affected. I
regarding the availability of mediation,        will not serve motions or pleadings in
arbitration, and other alternative              any manner that unfairly limits another
methods of resolving and settling               party’s opportunity to respond. I will
disputes.                                       attempt to resolve by agreement my
                                                objections to matters contained in
III.    LAWYER TO LAWYER.                A      pleadings and discovery requests and
lawyer owes to opposing counsel, in the         responses. I can disagree without being
conduct of legal transactions and the           disagreeable. I recognize that effective
pursuit of litigation, courtesy, candor,        representation     does      not    require
cooperation, and scrupulous observance          antagonistic or obnoxious behavior. I
of    all    agreements and        mutual       will neither encourage nor knowingly
understandings. Ill feelings between            permit my client or anyone under my
clients shall not influence a lawyer’s          control to do anything which would be
conduct, attitude, or demeanor toward           unethical or improper if done by me. I
opposing counsel. A lawyer shall not            will not, without good cause, attribute
engage in unprofessional conduct in             bad motives or unethical conduct to
retaliation against other unprofessional        opposing counsel nor bring the
conduct. I will be courteous, civil, and        profession into disrepute by unfounded
prompt       in    oral    and     written      accusations of impropriety. I will avoid
communications. I will not quarrel over         disparaging personal remarks or
matters of form or style, but I will            acrimony towards opposing counsel,
concentrate on matters of substance. I          parties and witnesses. I will not be
will identify for other counsel or parties      influenced by any ill feeling between
all changes I have made in documents            clients. I will abstain from any allusion
submitted for review. I will attempt to         to      personal      peculiarities      or
prepare documents which correctly               idiosyncrasies of opposing counsel. I
reflect the agreement of the parties. I will    will not take advantage, by causing any
not include provisions which have not           default or dismissal to be rendered,
been agreed upon or omit provisions             when I know the identity of an opposing
which are necessary to reflect the              counsel, without first inquiring about
agreement of the parties. I will notify         that counsel’s intention to proceed. I will
opposing counsel, and, if appropriate,          promptly submit orders to the Court. I
the Court or other persons, as soon as          will deliver copies to opposing counsel
practicable, when hearings, depositions,        before or contemporaneously with
meetings, conferences or closings are           submission to the court. I will promptly
canceled. I will agree to reasonable            approve the form of orders which
requests for extensions of time and for         accurately reflect the substance of the
waiver of procedural formalities,               rulings of the Court. I will not attempt to



THE TEXAS LAWYER’S CREED                                                              Page 2

156698.01600/123659074v.1
              Case 19-11317-LSS    Doc 256-1        Filed 09/23/20   Page 51 of 51




gain an unfair advantage by sending the             IV.     LAWYER          AND        JUDGE.
Court or its staff correspondence or                Lawyers and judges owe each other
copies of correspondence. I will not                respect, diligence, candor, punctuality,
arbitrarily schedule a deposition, Court            and protection against unjust and
appearance, or hearing until a good faith           improper criticism and attack. Lawyers
effort has been made to schedule it by              and judges are equally responsible to
agreement. I will readily stipulate to              protect the dignity and independence of
undisputed facts in order to avoid                  the Court and the profession. I will
needless costs or inconvenience for any             always recognize that the position of
party. I will refrain from excessive and            judge is the symbol of both the judicial
abusive discovery. I will comply with all           system and administration of justice. I
reasonable discovery requests. I will not           will refrain from conduct that degrades
resist discovery requests which are not             this symbol. I will conduct myself in
objectionable. I will not make objections           court in a professional manner and
nor give instructions to a witness for the          demonstrate my respect for the Court
purpose of delaying or obstructing the              and the law.        I will treat counsel,
discovery process. I will encourage                 opposing parties, the Court, and
witnesses to respond to all deposition              members of the Court staff with courtesy
questions      which     are    reasonably          and civility. I will be punctual. I will not
understandable. I will neither encourage            engage in any conduct which offends the
nor permit my witness to quibble about              dignity and decorum of proceedings. I
words where their meaning is                        will not knowingly misrepresent,
reasonably clear. I will not seek Court             mischaracterize, misquote or miscite
intervention to obtain discovery which is           facts or authorities to gain an advantage.
clearly improper and not discoverable. I            I will respect the rulings of the Court. I
will not seek sanctions or disqualification         will give the issues in controversy
unless it is necessary for protection of my         deliberate, impartial and studied
client’s lawful objectives or is fully              analysis and consideration. I will be
justified by the circumstances.                     considerate of the time constraints and
                                                    pressures imposed upon the Court,
                                                    Court staff and counsel in efforts to
                                                    administer justice and resolve disputes.


                                              




THE TEXAS LAWYER’S CREED                                                                   Page 3

156698.01600/123659074v.1
